[exhibit101assetpurchasea001.jpg]
Execution Version ASSET PURCHASE AGREEMENT This Asset Purchase Agreement (this
“Agreement”) is dated as of June 30, 2016, and effective as of the Effective
Time on such date, and is by and among MVB Insurance, LLC, a West Virginia
limited liability company (“Seller”); MVB Financial Corp., a West Virginia bank
holding corporation and sole member of Seller (the “Holding Corporation”); and
USI Insurance Services LLC, a Delaware limited liability company (“Purchaser”).
Seller and the Holding Corporation are sometimes referred to individually herein
as a “Seller Party” and collectively as the “Seller Parties”. Purchaser and the
Seller Parties are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”. Capitalized terms not otherwise defined herein
have the meaning assigned to such terms in Article 21. BACKGROUND WHEREAS,
Seller is located in Morgantown, West Virginia and is engaged in providing
Seller Business within the Restricted Territory; WHEREAS, the Holding
Corporation is the direct owner of all of the issued and outstanding equity
interests of Seller; WHEREAS, the Seller Parties desire that Seller sell the
Acquired Assets to Purchaser, and Purchaser desires to purchase the Acquired
Assets from Seller, on the terms and subject to the conditions hereinafter set
forth; and WHEREAS, to induce Purchaser to enter into this Agreement and
consummate the transactions contemplated hereunder, each of the Seller Parties
agrees to be bound by the Restrictive Covenants applicable to such Seller Party
contained herein. NOW, THEREFORE, in consideration of the representations,
warranties, covenants, and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to become legally bound, agree as follows:
ARTICLE 1. SALE OF ASSETS; ASSUMPTION OF LIABILITIES 1.1 Sale of Assets. Subject
to the terms and conditions of this Agreement, effective as of the Effective
Time, Seller hereby sells, conveys, transfers, and irrevocably assigns and
delivers to Purchaser, and Purchaser hereby purchases from Seller, all of
Seller's right, title and interest in and to the Acquired Assets free and clear
of all Security Interests other than Permitted Security Interests. 1.2 Excluded
Assets. Property or assets of Seller that are not expressly included in the
Acquired Assets are excluded from the sale and shall be retained by Seller. All
such assets excluded from the sale and to be retained by Seller, which shall
include, but shall not be limited



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea002.jpg]
-2- to, all of Seller's right, title and interest in and to (i) all assets used
by Seller substantially in Seller’s title insurance business (none of which, for
the avoidance of doubt, consist of Client Accounts) and set forth on Schedule
1.2(i), (ii) the Office Equipment and (iii) the assets, if any, set forth on
Schedule 1.2(iii), are referred to as the “Excluded Assets”. 1.3 Assumed
Liabilities. After the Closing Date and on the terms and subject to the
conditions contained in this Agreement, Purchaser shall assume, perform, pay and
discharge only the Assumed Liabilities and no other liabilities or obligations
of the Seller Parties whatsoever. 1.4 Excluded Liabilities. None of Purchaser or
any other USI Company shall assume or be required to perform, pay or discharge
any, and the Seller Parties shall remain unconditionally liable for all, of the
Seller Parties’ debts, obligations, liabilities and commitments, known or
unknown, including, without limitation, any and all (i) obligations of the
Seller Parties under leases of the Office Equipment, (ii) debts, obligations,
liabilities or commitments to the extent arising out of the operation of the
Seller Business or the ownership of the Acquired Assets on or prior to the
Closing Date (including, but not limited to, any such liabilities or obligations
of Seller for Taxes, any Taxes relating to the ownership or operation of the
Acquired Assets on or prior to the Closing Date and any such debts, obligations,
liabilities or commitments that may be imposed on Purchaser under a de facto
merger, successor transferee, bulk sale or similar theory, absolute, contingent
or otherwise), (iii) any liabilities to the extent arising out of or
attributable to any Excluded Asset, and (iv) liabilities, if any, set forth on
Schedule 1.4, other than the Assumed Liabilities. All such debts, obligations,
liabilities and commitments that are not Assumed Liabilities are referred to as
“Excluded Liabilities.” ARTICLE 2. PURCHASE PRICE 2.1. Closing Consideration;
Earn-Out. In consideration of the purchase and sale of the Acquired Assets and
the Holding Corporation entering into the Restrictive Covenants, Purchaser shall
assume the Assumed Liabilities and Purchaser shall pay to Seller the aggregate
of the following (the “Purchase Price”): (a) At Closing by wire transfer of
immediately available funds to an account or accounts specified by Seller in
writing to Purchaser, an amount equal to $7,047,132 (consisting of base
consideration of $8,382,000.00, less (i) $350,000.00 in operating cash, less
(ii) the Non- Accepting Producer Amount, less (iii) the Preliminary Net Working
Capital (the “Closing Consideration”); provided, however, that if the Net
Working Capital reflected in the notice given pursuant to Section 2.2(a) is less
than $0, then the Closing Consideration shall be adjusted downward “dollar for
dollar” in an amount equal to such shortfall, and if such Net Working Capital
exceeds $0, then the Closing Consideration shall be adjusted upward “dollar for
dollar” in an amount equal to such excess and shall be paid on or before the
later of (i) ninety (90) days after the Closing Date and (ii) five (5) business
days after the determination of Final Net Working Capital; which amount shall be
subject to adjustment pursuant to Sections 2.2(b)–(f). (b) On the date or dates
when due as set forth in Section 2.3, for the two-year period beginning on July
1, 2017 and ending on June 30, 2019 (the “Measurement Period”), Purchaser



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea003.jpg]
-3- shall pay to Seller an amount (the “Earn-Out Payment”) equal to the sum of
(i) 0.363 multiplied by the average of the aggregate Net Commissions and Fees
for the Annual Periods of the Measurement Period (such product referred to
herein as the “Earn-Out Calculation Amount”), plus (ii) $400,000, which Earn-Out
Calculation Amount shall be determined as set forth in Section 2.3 below and
consistent with the methodology set forth in Schedule 2.1(b), and which Earn-Out
Payment shall be paid as set forth in Section 2.3 below. (c) An additional
payment (the “Additional Payment”), if any, calculated as follows (but not less
than zero): (i) the product of (A) 2.3 and (B) the Final Net Specified Account
Commissions and Fees in respect of business associated with the Specified
Accounts for which Purchaser remains the recognized broker of record for the
applicable Client as of the second anniversary of the Closing Date; less (ii)
the cost of all legal fees and expenses incurred in connection with enforcing
the restrictive covenants contained in the Non-Accepting Producer Agreement, if
assigned to Purchaser. Upon Purchaser’s request, Seller agrees to exercise
commercially reasonable efforts to cooperate with Purchaser in promptly
assigning the Non-Accepting Producer Agreement to Purchaser. Notwithstanding
anything in this provision to the contrary, if the Non-Accepting Purchaser
Agreement is assigned to Purchaser, Purchaser may elect to enforce or waive the
terms of the Non-Accepting Producer Agreement in its sole discretion, and in no
event will Seller be entitled to participate in, direct or control the course of
any litigation or settlement that may arise in connection with the enforcement
of the restrictive covenants set forth therein. The payments contemplated by
this Section 2.1(c) shall be payable on or before the date that is fifteen (15)
days after the date on which the Final Specified Account Net Commissions and
Fees has been determined in accordance with Section 2.4. Such payments shall be
made in compliance with Section 2.4 and shall be made by wire transfer of
immediately available funds to an account designated by Seller. In no event
shall the Additional Payment (if any) exceed the Non-Accepting Producer Amount.
2.2 Post-Closing Adjustment. (a) Prior to the Closing, Seller and Purchaser
shall have agreed on an estimate of the Net Working Capital as of the Effective
Time on the Closing Date (the “Preliminary Net Working Capital”), which
Preliminary Net Working Capital is set forth as Schedule 2.2(a) hereto and
reflects each of the components to be included in the Net Working Capital
calculation as agreed to by the Parties. The Parties hereby acknowledge and
agree that the Closing Consideration has been decreased by an amount equal to
the Preliminary Net Working Capital. (b) Within 60 days following the Closing
Date, Purchaser shall prepare and deliver to Seller a statement setting forth in
reasonable detail its calculation of Net Working Capital as of the Effective
Time on the Closing Date (the “Closing Net Working Capital”). The Closing Net
Working Capital shall be prepared in accordance with the methodology set forth
in Schedule



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea004.jpg]
-4- 2.2(a). If within 30 days after the delivery of the Closing Net Working
Capital to Seller, Purchaser and Seller agree upon the calculation of the
Closing Net Working Capital calculation, then such calculation shall be deemed
final and binding and the Closing Consideration shall be adjusted if at all, in
accordance with Section 2.2(g); however, if the Parties do not so agree on such
calculation, then Section 2.2(c) and Section 2.2(d) hereof shall apply. (c) If
Seller in good faith disagrees with any portion of the Closing Net Working
Capital calculation, Seller may, within 30 days after receipt of such statement
(the “Objection Period”), deliver a written notice to Purchaser setting forth
Seller’s objections thereto (the “Objection Notice”). Any Objection Notice shall
specify in reasonable detail those items or amounts as to which Seller disagrees
and the basis for such disagreement and, if the disagreement relates to the
calculation of amounts, Seller’s calculation of such amounts. If an Objection
Notice is not timely received by Purchaser within the Objection Period, Seller
shall be deemed to agree in all respects with the Closing Net Working Capital as
prepared by Purchaser, and such calculation shall be final and binding on the
Parties and the Closing Consideration shall be adjusted, if at all, in
accordance with the provisions of Section 2.2(g). (d) If an Objection Notice is
timely received by Purchaser within the Objection Period, the Parties shall,
during the 30 days following Purchaser’s receipt of such notice, use their good
faith, reasonable efforts to reach an agreement on the disputed terms. If such
an agreement is reached, the Closing Net Working Capital as so agreed shall be
final and binding on the Parties and the Closing Consideration shall be
adjusted, if at all, in accordance with the provisions of Section 2.2(g). If the
Parties are unable to reach such an agreement, Purchaser and Seller shall
jointly retain PricewaterhouseCoopers LLP or, if the Parties agree, another
mutually acceptable independent accounting firm (the “Accountant”) to resolve
any remaining disagreements. Purchaser and the Seller Parties shall execute, if
requested by the Accountant, a reasonable engagement letter, including customary
indemnification provisions in favor of the Accountant. Purchaser and Seller
shall direct the Accountant to render a determination in writing as promptly as
practicable and in any event within 30 days after its retention and the Parties
shall cooperate with the Accountant during its engagement and make available the
records and workpapers necessary for its review. The Accountant shall consider
only those items and amounts set forth in the Objection Notice that Purchaser
and Seller have been unable to resolve, and the Accountant shall review only the
records and workpapers submitted and base its determination solely on such
submissions and the related computational materials. In resolving any disputed
item, the Accountant may not assign a value to any item greater than the
greatest value of such item claimed by either Party or less than the smallest
value for such item claimed by either Party. The Accountant’s determination
shall be based on the definitions included herein and shall otherwise be made in
accordance with this Agreement. The determination of the Accountant shall be
conclusive and binding upon the Parties and the Closing Consideration shall be
adjusted, if at all, in accordance with the provisions of Section 2.2(g). (e)
The Closing Net Working Capital (either as agreed to by Seller and Purchaser, as
deemed final pursuant to either Section 2.2(b) or (c) above or as adjusted
pursuant to Section 2.2(d) above) shall be final and binding on the Parties and
will be referred to as the “Final Net Working Capital.” Purchaser and Seller
shall each bear a percentage of the fees and expenses



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea005.jpg]
-5- of the Accountant in the inverse proportion to which the Accountant
determines such Party is correct in its calculation of the disputed items as set
forth in the Objection Notice. For example, if the Accountant determines that
Purchaser is 75% correct in its calculation of the aggregate disputed items,
Seller shall bear 75% of the Accountant’s fees and expenses. (f) Purchaser and
the Seller Parties shall cooperate and assist in good faith in the preparation
of the Closing Net Working Capital and in the conduct of the reviews referred to
in this Section 2.2, including making available, to the extent reasonably
necessary, books, records, work papers and personnel at such reasonable times as
any party shall request and permitting (at the expense of the requesting party)
the copying of any records or extracts thereof reasonably requested. (g) If
Final Net Working Capital is less than Preliminary Net Working Capital, Seller
shall, or the Holding Corporation shall cause Seller to, promptly pay the amount
of such shortfall to Purchaser. If Final Net Working Capital is greater than
Preliminary Net Working Capital, Purchaser shall promptly pay the amount of such
excess to Seller. Such payment, if any, shall be made within 5 business days
after the Final Net Working Capital is determined and shall be payable by wire
transfer of immediately available funds to an account or accounts designated by
the Party receiving payment. 2.3 Earn-Out Payment. (a) Commencing with the
calendar quarter ending September 30, 2016 and continuing for each calendar
quarter thereafter through the end of the Measurement Period, Purchaser shall,
as soon as reasonably practicable after the end of such period, deliver to
Seller its production report in substantially the same form that it provides to
its producers, setting forth the aggregate Net Commissions and Fees for such
period. (b) Within 30 days after the end of the Measurement Period, Purchaser
shall prepare and deliver to Seller a statement setting forth the Earn-Out
Calculation Amount as determined by Purchaser in good faith in accordance with
Section 2.1(b) and this Section 2.3 and consistent with the methodology set
forth in Schedule 2.1(b) (the “Estimated Earn-Out Calculation Amount”). (c) If
Seller in good faith disagrees with Purchaser’s Estimated Earn-Out Calculation
Amount, Seller may, within 30 days after receipt of such statement (the
“Earn-Out Payment Objection Period”), deliver to Purchaser a notice disagreeing
therewith and setting forth Seller’s objections (the “Earn-Out Payment Objection
Notice”). The Earn-Out Payment Objection Notice shall specify in reasonable
detail those items or amounts as to which Seller disagrees, the basis of such
disagreement and, if the disagreement relates to the calculation of amounts,
Seller’s calculation of such amounts. If the Earn-Out Payment Objection Notice
is not timely received by Purchaser within the Earn-Out Payment Objection
Period, Seller shall be deemed to agree in all respects with the applicable
Estimated Earn-Out Calculation Amount as prepared by Purchaser, and such
calculation shall be final and binding on the Parties.



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea006.jpg]
-6- (d) If an Earn-Out Payment Objection Notice is timely received by Purchaser
within the Earn-Out Payment Objection Period, the Parties shall, during the 20
days following Purchaser’s receipt of such notice, use their good faith,
reasonable efforts to reach an agreement on the disputed items. If such an
agreement is reached, the Estimated Earn-Out Calculation Amount as so agreed
shall be final and binding on the Parties. If the Parties are unable to reach
such an agreement, Purchaser and Seller shall jointly retain the Accountant to
resolve any remaining disagreements. Purchaser and the Seller Parties shall
execute, if requested by the Accountant, a reasonable engagement letter,
including customary indemnification provisions in favor of the Accountant.
Purchaser and Seller shall direct the Accountant to render a determination in
writing as promptly as practicable and in any event within 30 days after its
retention and the Parties shall cooperate with the Accountant during its
engagement and make available the records and workpapers necessary for its
review. The Accountant shall consider only those items and amounts set forth in
the Earn-Out Payment Objection Notice that Purchaser and Seller have been unable
to resolve, and the Accountant shall review only the records and workpapers
submitted and base its determination solely on such submissions and the related
computational materials. In resolving any disputed item, the Accountant may not
assign a value to any item greater than the greatest value of such item claimed
by either party or less than the smallest value for such item claimed by either
party. The Accountant’s determination shall be based on the definitions included
herein and shall otherwise be made in accordance with this Agreement. The
determination of the Accountant shall be conclusive and binding upon the
Parties. Purchaser and Seller shall each bear a percentage of the fees and
expenses of the Accountant in the inverse proportion to which the Accountant
determines such Party is correct in its calculation of Estimated Earn-Out
Calculation Amount. For example, if the Accountant determines that Purchaser is
75% correct in its calculation of Estimated Earn-Out Calculation Amount, Seller
shall bear 75% of the Account’s fees and expenses. Purchaser and Seller shall
each bear 100% of their own related expenses. (e) The Estimated Earn-Out
Calculation Amount (either as agreed to by Seller and Purchaser, as deemed final
pursuant to Section 2.3(c) above or as adjusted pursuant to Section 2.3(d)
above) shall be final and binding on the Parties and will be referred to as the
“Final Earn- Out Calculation Amount” for the Measurement Period. (f) Purchaser
and the Seller Parties shall cooperate and assist in good faith in the
preparation of the Estimated Earn-Out Calculation Amount and in the conduct of
the reviews referred to in this Section 2.3, including making available, to the
extent reasonably necessary, books, records, work papers and personnel at such
reasonable times as any party shall request and permitting (at the expense of
the requesting party) the copying of any records or extracts thereof reasonably
requested. (g) Purchaser shall pay Seller (i) one-half (1/2) of the Earn-Out
Payment on or before the date that is 45 days after the end of the Measurement
Period (or, if the Final Earn-Out Calculation Amount is not finally determined
in accordance with this Section 2.3 until after such date, within 5 days after
such final determination), and (ii) one-half of the Earn-Out Payment on or
before the one year anniversary of the date that is 45 days after the end of the
Measurement Period. Such payments shall be made by wire transfer of immediately
available funds to an account or accounts designated by Seller in writing to
Purchaser.



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea007.jpg]
-7- (h) The Parties agree that after the Closing Date, Purchaser may operate the
Seller Business in its sole discretion; provided that it will not take any
action for the purpose of reducing, or avoiding any increase in, the Earn-Out
Payment. 2.4 Additional Payment. (a) Within 30 days after the second anniversary
of the Closing Date, Purchaser shall prepare and deliver to Seller a statement
setting forth Purchaser’s calculation of the Specified Account Net Commissions
and Fees for which Purchaser has received a broker of record letter that is in
full force and effect from the applicable Specified Accounts as of the second
anniversary of the Closing Date (the “Estimated Specified Account Net
Commissions and Fees”). (b) If Seller in good faith disagrees with Purchaser’s
Estimated Specified Account Net Commissions and Fees, Seller may, within 30 days
after receipt of such statement (the “Additional Payment Objection Period”),
deliver to Purchaser a notice disagreeing therewith and setting forth Seller’s
objections (the “Additional Payment Objection Notice”). The Additional Payment
Objection Notice shall specify in reasonable detail those items or amounts as to
which Seller disagrees, the basis of such disagreement and, if the disagreement
relates to the calculation of amounts, Seller’s calculation of such amounts. If
the Additional Payment Objection Notice is not timely received by Purchaser
within the Additional Payment Objection Period, Seller shall be deemed to agree
in all respects with the applicable Estimated Specified Account Net Commissions
and Fees as prepared by Purchaser, and such calculation shall be final and
binding on the Parties. (c) If an Additional Payment Objection Notice is timely
received by Purchaser within the Additional Payment Objection Period, the
Parties shall, during the 20 days following Purchaser’s receipt of such notice,
use their good faith, reasonable efforts to reach an agreement on the disputed
items. If such an agreement is reached, the Estimated Specified Account Net
Commissions and Fees as so agreed shall be final and binding on the Parties. If
the Parties are unable to reach such an agreement, Purchaser and Seller shall
jointly retain the Accountant to resolve any remaining disagreements. Purchaser
and the Seller Parties shall execute, if requested by the Accountant, a
reasonable engagement letter, including customary indemnification provisions in
favor of the Accountant. Purchaser and Seller shall direct the Accountant to
render a determination in writing as promptly as practicable and in any event
within 30 days after its retention and the Parties shall cooperate with the
Accountant during its engagement and make available the records and workpapers
necessary for its review. The Accountant shall consider only those items and
amounts set forth in the Additional Payment Objection Notice that Purchaser and
Seller have been unable to resolve, and the Accountant shall review only the
records and workpapers submitted and base its determination solely on such
submissions and the related computational materials. In resolving any disputed
item, the Accountant may not assign a value to any item greater than the
greatest value of such item claimed by either party or less than the smallest
value for such item claimed by either party. The Accountant’s determination
shall be based on the definitions included herein and shall otherwise be made in
accordance with this Agreement. The determination of the Accountant shall be
conclusive and binding upon the



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea008.jpg]
-8- Parties. Purchaser and Seller shall each bear a percentage of the fees and
expenses of the Accountant in the inverse proportion to which the Accountant
determines such Party is correct in its calculation of the Estimated Specified
Account Net Commissions and Fees. For example, if the Accountant determines that
Purchaser is 75% correct in its calculation of Estimated Specified Account Net
Commissions and Fees, Seller shall bear 75% of the Account’s fees and expenses.
Purchaser and Seller shall each bear 100% of their own related expenses. (d) The
Estimated Specified Account Net Commissions and Fees with respect to the
Specified Accounts from which Purchaser has received a broker of record letter
that is in full force and effect from the applicable Specified Accounts as of
the second anniversary of the Closing Date (either as agreed to by Seller and
Purchaser, as deemed final pursuant to Section 2.4(b) above or as adjusted
pursuant to Section 2.4(c) above) shall be final and binding on the Parties and
will be referred to as the “Final Specified Account Net Commissions and Fees”
with respect to the Specified Accounts as of the second anniversary of the
Closing Date. (e) Purchaser and the Seller Parties shall cooperate and assist in
good faith in the preparation of the Estimated Specified Account Net Commissions
and Fees and in the conduct of the reviews referred to in this Section 2.4,
including making available, to the extent reasonably necessary, books, records,
work papers and personnel at such reasonable times as any party shall request
and permitting (at the expense of the requesting party) the copying of any
records or extracts thereof reasonably requested. 2.5 Acknowledgment of
Restrictive Covenants. Each of the Seller Parties hereby agrees to abide by his
or its respective Restrictive Covenants and acknowledges and agrees that the
payment of the Closing Consideration shall constitute, among other things, full
consideration for his and its respective Restrictive Covenants, and the
associated Goodwill included in the Acquired Assets. 2.6 Tax Allocation. The
Parties shall allocate five percent of the Purchase Price to the Restrictive
Covenants and the remainder of the Purchase Price to the Acquired Assets for tax
purposes. The Parties acknowledge and agree that the tax allocation, if any, of
Purchase Price to Restrictive Covenants shall not, in any way, limit any remedy
available to Purchaser for any breach by any Seller Party of any Restrictive
Covenants. The Earn-Out Payment, if any, will be treated in accordance with
Section 483 of the Internal Revenue Code of 1986 as amended, and corresponding
Treasury Regulations thereunder. ARTICLE 3. REPRESENTATIONS AND WARRANTIES OF
PURCHASER 3.1 Purchaser represents and warrants to Seller the following: (a)
Organization; Authority; Enforceability. Purchaser is duly organized and validly
existing under the laws of its jurisdiction of organization. Purchaser has the
necessary company power and authority, and has taken all company action
necessary, to execute and deliver this Agreement, and all other documents and
agreements executed or to be executed by it under or in connection with this
Agreement, and to perform its obligations hereunder and thereunder. This
Agreement does, and all other documents and agreements to be executed by
Purchaser as



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea009.jpg]
-9- contemplated hereunder shall, constitute the legal, valid and binding
obligation of Purchaser enforceable against Purchaser in accordance with its
terms, subject to the effect of receivership, conservatorship or supervisory
powers of insurance regulatory agencies and subject to the effect of bankruptcy,
insolvency, reorganization, moratorium or similar laws now or hereafter in
effect relating to or affecting the enforcement of creditors’ rights generally
and subject to general principles of equity (regardless of whether enforcement
is sought in a proceeding at law or in equity). (b) No Conflicts. The execution
and delivery of this Agreement and the other documents and agreements to be
executed by Purchaser as contemplated hereunder, the consummation of the
transactions contemplated hereby or thereby, and the compliance with the terms
and conditions hereof or thereof will not (i) contravene any provision of law to
which Purchaser is subject or any statute, decree, rule, regulation, injunction,
judgment, order, decree, ruling, charge, or other restriction binding upon
Purchaser or contravene any order or permit applicable to Purchaser; or (ii)
conflict with, result in a breach of, constitute a default under, result in the
acceleration of any obligation under, create in any party the right to
accelerate, terminate, modify or cancel, or require any notice under, any
agreement, contract, lease, license, instrument, or other arrangement to which
Purchaser is a party or by which it is bound. (c) Required Filings and Consents.
The execution and delivery of this Agreement and the other documents and
agreements to be executed by Purchaser as contemplated hereunder and the taking
of any action by Purchaser in connection with this Agreement require no
authorizations, consents or approvals of, or exemptions by, or notice to, or
filings with any Governmental Entity, including, without limitation, any
insurance regulatory authorities. (d) Litigation and Claims. There is no pending
or, to Purchaser’s actual knowledge, threatened claim, charge, complaint,
demand, hearing, action, suit, arbitration, inquiry, proceeding or investigation
by or before any Governmental Entity to which Purchaser is a party, which seeks
to restrain, condition or prohibit the transactions contemplated herein. (e)
Brokers, Finders and Agents. Purchaser has no liability or obligation to pay any
fees or commissions to any broker, finder, advisor or agent with respect to the
transactions contemplated hereunder for which the Seller Parties may become
liable. ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES. 4.1 The
Seller Parties jointly and severally represent and warrant the following to
Purchaser with respect to the Holding Corporation: (a) Capitalization. The
Holding Corporation holds of record and owns beneficially all of the issued and
outstanding equity interests of Seller (the “Seller Equity”). There are no
voting trusts, proxies, or other agreements or understandings with respect to
the voting of the equity interests of Seller.



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea010.jpg]
-10- (b) No Conflicts. The execution and delivery of this Agreement, the other
documents and agreements to be executed by the Holding Corporation as
contemplated hereunder, the consummation of the transactions contemplated hereby
and thereby, and the compliance with the terms and conditions hereof or thereof
will not (i) materially contravene any provision of law to which the Holding
Corporation is subject or any statute, decree, rule, regulation, injunction,
judgment, order, decree, ruling, charge, or other restriction binding upon the
Holding Corporation or contravene any order or permit applicable to the Holding
Corporation, (ii) conflict with, result in a breach of, constitute a default
under, result in the acceleration of any obligation under, create in any party
the right to accelerate, terminate, modify or cancel, or require any notice
under, any material agreement, contract, lease, license, instrument, or other
arrangement to which the Holding Corporation is a party, or by which the Holding
Corporation is bound, or to which the Holding Corporation’s assets are subject,
or (iii) result in the attachment, creation or imposition of any Security
Interest upon any of the Acquired Assets and/or Assumed Liabilities. (c)
Required Filings and Consents. Except as set forth on Schedule 4.1(c), the
execution and delivery of this Agreement and the other documents and agreements
to be executed by the Holding Corporation as contemplated hereunder and the
taking of any action by the Holding Corporation in connection with this
Agreement require no authorizations, consents or approvals of, or exemptions by,
or notice to, or filings with any Governmental Entity, including, without
limitation, any insurance regulatory authorities. (d) Litigation and Claims.
There is no pending or, to the Holding Corporation’s Knowledge, threatened
claim, charge, complaint, demand, hearing, action, suit, arbitration, inquiry,
proceeding or investigation by or before any Governmental Entity to which the
Holding Corporation is a party, which seeks to restrain, condition or prohibit
the transactions contemplated herein. 4.2 The Seller Parties jointly and
severally represent and warrant the following with respect to Seller: (a)
Organization; Authority; Enforceability. Seller is duly organized and validly
existing under the laws of its jurisdiction of organization. Seller has the
necessary company power and authority, and has taken all company action
necessary, to execute, deliver and perform this Agreement and all other
documents and agreements executed or to be executed by it under or in connection
with this Agreement, and to perform its obligations hereunder and thereunder.
This Agreement does, and all other documents and agreements to be executed by
Seller as contemplated hereunder shall, constitute the legal, valid and binding
obligation of Seller enforceable against Seller in accordance with their terms
and conditions, subject to the effect of receivership, conservatorship or
supervisory powers of insurance regulatory agencies and subject to the effect of
bankruptcy, insolvency, reorganization, moratorium or similar laws now or
hereafter in effect relating to or affecting the enforcement of creditors’
rights generally and subject to general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity).



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea011.jpg]
-11- (b) No Conflicts. The execution and delivery of this Agreement, the other
documents and agreements to be executed by Seller as contemplated hereunder, the
consummation of the transactions contemplated hereby and thereby, and compliance
with the terms and conditions hereof or thereof will not (i) contravene any
provision of law to which Seller is subject or any statute, decree, rule,
regulation, injunction, judgment, order, decree, ruling, charge, or other
restriction binding upon Seller or contravene any order or permit applicable to
Seller, (ii) conflict with or result in any breach of any terms, covenants,
conditions or provisions of, or constitute a default (with or without the giving
of notice or passage of time or both) under the Articles of Organization or
Operating Agreement of Seller, (iii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of any obligation under,
create in any party the right to accelerate, terminate, modify or cancel, or
require any notice under, any agreement, contract, lease, license, instrument,
or other arrangement to which Seller is a party, or by which Seller is bound, or
to which Seller’s assets are subject, or (iv) result in the attachment, creation
or imposition of any Security Interest upon any of the assets, rights, contracts
or other property of Seller. (c) Required Filings and Consents. Except as set
forth on Schedule 4.2(c), the execution and delivery of this Agreement and the
other documents and agreements to be executed by Seller as contemplated
hereunder and the taking of any action by Seller in connection with this
Agreement require no authorizations, consents or approvals of, or exemptions by,
or notice to, or filings with any Governmental Entity, including, without
limitation, any insurance regulatory authorities. (d) Litigation and Claims;
Compliance with Law. (i) Except as set forth on Schedule 4.2(d)(i), there is no
pending or, to Seller’s Knowledge, threatened claim, charge, complaint, demand,
hearing, action, suit, arbitration, inquiry, proceeding or investigation (i)
against Seller related to the Seller Business or that would reasonably be
expected to adversely affect the Acquired Assets and/or Assumed liabilities or
(ii) by or before any Governmental Entity to which Seller is a party, which
seeks to restrain, condition or prohibit the transactions contemplated herein.
There are no judgments or outstanding orders, injunctions, decrees, stipulations
or awards (whether rendered by a court or Governmental Entity, or by
arbitration) against Seller related to the Seller Business or that would
reasonably be expected to adversely affect the Acquired Assets and/or Assumed
Liabilities. (ii) Seller is, and at all times since July 1, 2013 has conducted
the Seller Business, in all material respects in compliance with all applicable
laws, rules, regulations and ordinances. Without limiting the foregoing, no
Seller Party has engaged in price fixing, bid rigging or any other
anticompetitive activity. In connection with the conduct of the Seller Business,
none of Seller, nor any director, officer, employee, agent, Producer,
stockholder or equity owner of Seller has (A) directly or indirectly given or
agreed or offered to give any illegal gift, contribution, payment or similar
benefit to any supplier, Client, governmental official or employee or other
person who was, is or may be in a position to help or hinder Seller (or assist
in connection with any actual or proposed transaction) or made or agreed or
offered to make any illegal contribution, or reimbursed or agreed or offered to
reimburse any illegal political gift or contribution made by any other person,
to any candidate for federal, state, local or foreign public



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea012.jpg]
-12- office or exert any illegal influence or (B) established or maintained any
unrecorded fund or asset or made any false entries on any books or records for
any purpose related to or otherwise affecting Seller. (e) Title. Seller has good
and marketable title to all of the Acquired Assets (including, without
limitation, all Client Accounts and all records, files, data and other records
related thereto), free and clear of Security Interests other than Permitted
Security Interests and no shareholder, member, employee or any other Person or
entity has any ownership interest, claim, right to solicit or other present or
contingent right or interest in or to any of the Acquired Assets. (f) Real
Property. Seller owns no real property. Schedule 4.2(f) sets forth all real
estate leased by Seller for the Seller Business (the “Leases”). Except as set
forth on Schedule 4.2(f), with respect to the lease agreement for each of the
Leases: (i) such agreement is the legal, valid, binding and enforceable
obligation of Seller and, to Seller's Knowledge, the lessor thereto and is in
full force and effect in all material respects and has not been amended or
supplemented in any manner since a copy thereof was delivered to Purchaser; (ii)
Seller has duly performed in all material respects all of its obligations to the
extent such obligations to perform have accrued thereunder, (iii)(A) neither
Seller nor, to Seller's Knowledge, the lessor thereto is in breach or default
thereof, and (B) no event has occurred which, with notice or lapse of time,
would constitute a default by either Seller or, to Seller's Knowledge, the
lessor thereto; (iv) to Seller's Knowledge, there are no material disputes with
respect to such agreement; and (v) such agreement is assignable by Seller to
Purchaser without the consent or approval of the lessor or such lessor’s consent
to assignment has been obtained. Seller enjoys quiet enjoyment of each of the
Leases. (g) Software. The current software applications used by Seller in the
operation of the Seller Business are set forth and described on Schedule 4.2(g)
hereto (“Seller’s Software”). Except as set forth in Schedule 4.2(g), Seller’s
Software, to the extent it is licensed from any third party licensor or it
constitutes “off the shelf” Software, is held by Seller under valid, binding and
enforceable licenses and is fully transferrable to Purchaser without any third
party’s consent. Seller has not sold, assigned, licensed, distributed or in any
other way disposed of or encumbered Seller’s Software. (h) Insurance. Schedule
4.2(h) hereto contains a description of all policies of insurance maintained by
Seller as of immediately prior to Closing, including, but not limited to, fire
and casualty, property, workers’ compensation, errors and omission coverage and
business interruption. All premiums with respect to such policies have been paid
when due and no default exists with respect to any of such policies and all of
such policies are in full force and effect. All such policies have been made
available, together with all endorsements, amendments and riders, to Purchaser
for examination and inspection. (i) Taxes and Tax Returns. Seller has filed all
Tax Returns that are required to have been filed on or prior to the Closing Date
by or with respect to Seller or the Acquired Assets and has paid or will pay and
satisfy prior to the Closing Date all Taxes, if any, which are shown thereupon
as due and owing, or which otherwise are required to be paid by Seller or with
respect to the Acquired Assets. All such Tax Returns are true, correct and
complete in all material



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea013.jpg]
-13- respects. Seller has withheld and paid all Taxes required by applicable law
to have been withheld and paid in connection with amounts paid or owing to any
employee, Producer or contractor, creditor, stockholder, or other third party.
There are no liens with respect to Taxes upon any of the assets or properties of
Seller, other than with respect to Taxes not yet due and payable. No deficiency
for any Taxes has been proposed, or is expected to be proposed, against Seller
or with respect to the Acquired Assets, which deficiency has not been paid in
full. There is no audit, litigation or arbitration or administrative proceeding
or claim asserted, pending or, to the Knowledge of any Seller Party, threatened
respecting or involving Seller, the Seller Business, or any of the Acquired
Assets with respect to any Tax. (j) Financial Statements. Attached hereto as
Schedule 4.2(j) are copies of the following unaudited financial statements with
respect to the Seller Business (collectively “Seller’s Financial Statements”):
(x) balance sheet of Seller as at December 31, 2015 (the "Balance Sheet") and
for the quarter ending March 31, 2016 (the "Interim Balance Sheet"), together
with the related statement of revenues and expenses for the 12 month period then
ended, and (y) income statements of Seller for the twelve months ending December
31, 2015 and for the quarter ending March 31, 2016. Seller’s Financial
Statements: (i) are true and complete in all material respects; (ii) have been
prepared in accordance with the books and records of Seller; (iii) have been
prepared in accordance with generally accepted accounting principles (“GAAP”)
applied on a basis consistent with prior periods; and (iv) present fairly in all
material respects the financial condition of Seller as of the dates and for the
periods indicated. Seller has no outstanding Indebtedness, except for current
liabilities reflected in the Final Net Working Capital. (k) Production
Statements. Attached hereto as Schedule 4.2(k) are Seller’s production
statements for the twelve month period ended April 30, 2016 related to the
Seller Business (the “Production Statements”), including for each of the Client
Accounts the net commissions and/or fees received from or with respect to each
such Client Account. The Production Statements were produced from the books and
records of Seller (which books and records are true, correct and complete in all
material respects) and are true, correct and complete in all material respects.
Since April 1, 2015, no Client Account contained in the Production Statements
has discontinued or materially reduced its business relationship with Seller. To
Seller’s Knowledge, no Seller Party has any reason to believe that any Client
with a Client Account reflected in the Production Statements intends to
discontinue or materially reduce its business relationship with Seller (or with
Purchaser) following the Closing. Seller’s net commissions and fees for the
twelve-month period ended March 31, 2016 were not less than $3,729,907. The
Client Accounts of Seller represent insurance placed through Seller for the
commissions and/or fees set forth on the Production Statements. There are no
oral or written agreements, commitments or understandings with respect to any
Client Account whereby any of the commissions or fees received by Seller are
being returned directly or indirectly to any Client or any other Person. Seller
has made available for inspection by Purchaser all insurance accounts, dailies,
Client lists, policy expirations and renewals and all records, files and other
information pertaining thereto prepared and maintained by Seller for all its
Clients and its Active Prospective Clients related to the Seller Business.



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea014.jpg]
-14- (l) Absence of Changes. Since the date of the Balance Sheet, (i) there have
been no events, changes or conditions which, individually or in the aggregate,
have had or would reasonably be expected to have a material adverse effect on
Seller, the Seller Business or any of the Acquired Assets or the Assumed
Liabilities; (ii) Seller has in all material respects conducted the Seller
Business in the Ordinary Course of Business; and (iii) neither the Acquired
Assets nor the Seller Business have incurred any material liabilities except in
the Ordinary Course of Business. (m) No Undisclosed Liabilities. Other than (i)
liabilities reflected or reserved against in the Balance Sheet or the Interim
Balance Sheet, (ii) current liabilities incurred in the Ordinary Course of
Business since the date of the Interim Balance Sheet, (iii) liabilities under
this Agreement or in connection with the transactions contemplated by this
Agreement, and (iv) the liabilities, if any, set forth on Schedule 4.2(m), to
Seller's Knowledge, Seller has no liability, whether known or unknown, absolute,
contingent or otherwise relating to the Seller Business. (n) Employees. Schedule
4.2(n) sets forth a complete and accurate list showing all officers, directors,
consultants and employees of Seller, and the current compensation (and the
portions thereof attributable to salary, bonus and other compensation,
respectively) and any accrued sick leave and accrued vacation of each of such
Persons as of the Closing Date. Seller is not a party to any collective
bargaining agreements. (o) Employee Benefit Plans. (i) With respect to each
“employee benefit plan” within the meaning of Section 3(3) of ERISA, and each
other compensation and benefit plan, contract, policy, program and arrangement
in effect as of the date hereof which is maintained, sponsored or contributed to
by Seller (other than routine administrative procedures) in which any of the
employees or their dependents participate (each an “Employee Plan”), each
Employee Plan has been operated and administered in all material respects in
accordance with its terms and applicable law and administrative or governmental
rules and regulations, including ERISA and the Code, except to the extent any
noncompliance would not reasonably be expected to result in any liability
imposed upon Purchaser. Neither Seller nor any ERISA Affiliate has any
outstanding liability or could reasonably be expected to incur liability under
Section 430(k) of the Code and/or Title IV of ERISA (other than for the payment
of Pension Benefit Guaranty Corporation premiums in the ordinary course). (ii)
Each Employee Plan which is intended to be “qualified” within the meaning of
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service and, to Seller’s Knowledge, no event has occurred
and no condition exists which would reasonably be expected to result in the
revocation of any such determination. (iii) Seller does not contribute to, is
not required to contribute or has never contributed to, any multiemployer plan
as defined in Section 4001(a) of ERISA or an employee benefit plan subject to
Title IV of ERISA. No Employee Plan is subject to Title IV of ERISA or the
minimum funding requirements of Section 412 of the Code or Section 302 of ERISA.



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea015.jpg]
-15- (p) Material Agreements. Schedule 4.2(p) lists the following written
agreements (the “Material Agreements”) to which Seller or, with respect to the
Seller Business, the Holding Corporation is a party and has any continuing
rights or obligations or by which Seller or any of the Acquired Assets is or may
become bound: (i) any such agreement for the provision to any Client of Seller
Business in excess of $10,000; (ii) any such agreement which provides for the
sharing of commissions, including, without limitation, with any third-party or
any Affiliate, or which requires Seller or the Holding Corporation (in
connection with Seller Business) to guarantee any amount or make a minimum
payment; (iii) any such agreement (or group of related agreements) with any
insurance carrier, broker or agency relating to the provision of Seller
Business; (iv) any such agreement involving the acquisition or disposition of
material assets relating to Seller Business; (v) any such agreement (or group of
related agreements) under which indebtedness for borrowed money has been
created, incurred, assumed, or guaranteed, or under which a Security Interest is
imposed on any of Seller’s assets, tangible or intangible; (vi) any employment
or other independent consulting agreement with Producers; (vii) any such
agreement forming a partnership or joint venture; (viii) any such agreement
which requires any Seller Party, or any employee of Seller, to maintain the
confidentiality of Confidential Information, or to refrain from competing with,
or soliciting or accepting business from the clients or customers of, a Person
other than Seller; (ix) any such agreement for the license of software
applications listed on Schedule 4.2(g); and (x) any other such agreement
providing for payments to or from Seller in excess of $10,000. Except as set
forth in Schedule 4.2(p), the Seller Parties have made available or furnished to
Purchaser a true and complete copy of each Material Agreement described in
Schedule 4.2(p). With respect to each Material Agreement described in Schedule
4.2(p): (1) the agreement is the legal, valid, binding, enforceable obligation
of the applicable Seller Party and, to the Knowledge of such Seller Party, the
other party thereto and is in full force and effect in all material respects and
has not been terminated, cancelled, amended or supplemented in any manner since
being made available or furnished to Purchaser, subject to bankruptcy and
equitable remedies exceptions; (2) the applicable Seller Party has duly
performed in all materials respects all of its obligations to the extent such
obligations to perform have accrued; (3)(A) neither the applicable Seller Party
nor, to the Knowledge of such Seller Party, any other party thereto is in
material breach or default thereof, and (B) no event has occurred which, with
notice or lapse of time, would constitute a material breach or default of, or
permit termination, modification, or acceleration under, the Material Agreement;
(4) to Seller’s Knowledge, there are no disputes with respect to the Material
Agreement; and (5) except as set forth in Schedule 4.2(p), the Material
Agreement is assignable by such Seller Party to Purchaser without the consent or
approval of any other party. There exist no oral agreements that are material to
the Seller Business or Acquired Assets. (q) Transactions with Affiliates. Except
as set forth on Schedule 4.2(q), no officer, director, shareholder, member,
unitholder or owner of Seller, or any spouse, sibling, child or parent of any
such officer, director, shareholder, unitholder or owner, or any entity in which
any such Person or individual owns any interest, is a party to any contract,
agreement, arrangement or transaction with Seller (other than insurance
contracts and service arrangements entered into in the Ordinary Course of
Business and with respect to arm’s-length remuneration for services rendered as
a director, officer or employee of Seller) or has any ownership interest in any
of the Acquired Assets.



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea016.jpg]
-16- (r) Underwriting Risk. No Seller Party owns, or has any investment or
interest in, any captive insurance company or insurance carrier or underwriter.
No Seller Party is a party to any agreements, arrangements or understandings
which would require such Seller Party to assume any underwriting risk. (s)
Producers. (i) Schedule 4.2(s) is a list of all employees and independent
contractors who are responsible for sales or business development of the Seller
Business (the “Producers”). For avoidance of doubt, “Producer”, as defined
herein, includes account executives that are responsible for business
development and serve as the principal contact with any Client Account. Except
as set forth on Schedule 4.2(s) each Producer of Seller is a party to a contract
that is in full force and effect and each such contract contains restrictive
covenants regarding maintaining Seller’s confidentiality and
non-solicitation/non-acceptance of Seller Client Accounts post- termination of
employment. (ii) During the 24-month period preceding the date of this
Agreement, (A) to Seller’s Knowledge, neither Seller nor, solely in respect of
the Seller Business, any of its Affiliates have hired any employee or
independent contractor in violation of any restrictive covenant, non-compete
agreement or non-solicitation agreement to which such employee or independent
contractor is a party and (B) no Person has made an allegation or asserted a
claim that any Seller Party has hired any employee or independent contractor in
violation of any such restrictive covenant, non-compete agreement or
non-solicitation agreement. (t) Licenses. Seller and its Producers possess all
insurance and other material licenses and sublicenses, permits and other
authorizations and approvals issued by regulatory and other governmental
agencies and instrumentalities that are necessary for Seller to conduct Seller
Business as presently conducted. Schedule 4.2(t) sets forth all such licenses
and sublicenses held by Seller and its Producers. Such licenses and sublicenses
of Seller and its Producers are in good standing, and, to Seller’s Knowledge,
there are no disciplinary proceedings or investigations pending or threatened
against any of Seller’s employees or Producers. To the Knowledge of Seller,
there has been no occurrence or set of circumstances that may give rise to any
such disciplinary proceeding or investigation. (u) Low-Rated Carrier. Except as
set forth on Schedule 4.2(u), Seller has placed no property and casualty
insurance contracts, coverages or other business with insurance carriers or
other underwriters having an “AM Best” rating below “A-” (“Low-Rated Carrier”)
since May 1, 2015. Seller has, to the Knowledge of Seller and the Holding
Corporation, (i) disclosed the AM Best rating of such Low-Rated Carrier to the
insured and (ii) received from each such insured a written acknowledgment of
such rating and a waiver from responsibility for any liability in connection
with or resulting from the financial condition of such Low-Rated Carrier. (v)
Premium Trust Funds. Seller is and has been in compliance with the Premium Trust
Fund Laws. As of the Closing Date, Seller’s Insurance Premium Assets exceed its
Insurance Premium Liabilities (including premium accounts payable to insurance
carriers).



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea017.jpg]
-17- (w) Performance Agreements. There are no guarantees of performance at
pre-defined service levels under any agreements relating to Client Accounts. (x)
Appointments. (i) Seller and its Producers have an appointment to act as an
agent for each insurance company from which such an appointment is used to
conduct Seller Business; each such appointment is valid and binding in
accordance with its terms on the parties thereto; and, and to Seller’s
Knowledge, no grounds exist that would reasonably be expected to result in any
such appointment being revoked, limited, rescinded or terminated. None of Seller
nor any of its Producers are a party to any agreement (oral or written) which
prevents it from doing business with any insurance company, agent, or broker.
None of Seller nor any of its Producers have bound, or committed to bind, any
insurance coverage for any liability, risk, cost, or expense, or in any amount
of liability, risk, cost, or expense, or upon any terms or conditions, which
exceeds its binding authority in any respect. None of Seller nor any of its
Producers are in default under any of its material obligations to any insurance
company, agent or broker through which it places insurance. Schedule 4.2(x) is a
true and complete schedule of (i) each insurance company, agent and broker
through which Seller and its Producers have placed insurance in 2015 and 2016
for those ten (10) companies, agents or brokers through which Seller and its
Producers placed the largest premium volume, setting forth the name of each such
company, agent or broker and the total gross premiums written by each such
company, agent or broker during the applicable period; and (ii) each insurance
company which paid $1,000 or more of contingent commissions to Seller or its
Producers in either of such periods, setting forth the name of each such
insurance company and the amount of the contingent commissions paid to the
applicable Seller. (ii) Seller has delivered to or made available for inspection
by Purchaser true and complete copies of the appointments and agreements (or, in
the case of any insurance company, agent or broker with which Seller has no
written agreement, a true and complete written description of the arrangement
between such entity and Seller) currently in effect between Seller or its
Producers and each insurance company, agent and broker listed in Schedule 4.2(x)
and each such appointment agreement or written description materially sets forth
the terms and provisions of the agreement between Seller or its Producers and
such insurance company, agent or broker as currently in effect. (y) [reserved]
(z) Disclosure Controls and Procedures. Seller has established and maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15
promulgated under the Exchange Act, regardless of whether the Company is subject
to the Exchange Act) that are designed to ensure that material information
relating to Seller and its business is made known to Seller’s chief executive
officer and its chief financial officer by others within Seller, and such
disclosure controls and procedures are effective in all material respects to
perform the functions for which they were established. Seller maintains a system
of internal accounting controls adequate to ensure that Seller maintains no
off-the-books accounts and that Seller’s assets are used only in accordance with
the Company’s management directives. Since January 1, 2015, neither Seller’s
board of directors nor any committee thereof has received written notice of: (i)



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea018.jpg]
-18- any material deficiencies in the design or operation of internal controls
effecting Seller’s ability to record, process, summarize and report financial
data; or (ii) any fraud, whether or not material, that involves management or
other employees who have a role in Seller’s internal controls. No material
weaknesses in internal controls have been identified by Seller; and there have
been no significant changes in internal controls or other factors, including any
corrective actions with regard to significant deficiencies and material
weaknesses. (aa) Brokers, Finders and Agents. No Seller Party has any liability
or obligation to pay any fees or commissions to any broker, finder, advisor or
agent with respect to the transactions contemplated hereunder for which
Purchaser may become liable. (bb) In-Force Business. The annualized in-force
revenue of Seller, as of the Closing Date, exceeds $3,886,000. ARTICLE 5.
CLOSING. 5.1 Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place on the date hereof, effective as of
11:59 p.m. (the "Effective Time") on such date (the “Closing Date”), via the
electronic exchange of counterpart signature pages, and the delivery of the
original documents shall be made promptly following the Closing Date. 5.2 Seller
Party Deliverables. At the Closing and as a condition to Closing, the Seller
Parties shall deliver: (a) Evidence that the Manager and/or Board of Directors
of Seller and the Board of Directors of the Holding Corporation have taken all
necessary action required to authorize the execution and performance of this
Agreement and all other documents, agreements and transactions contemplated
under this Agreement. (b) A certificate dated as of a recent date from the
Secretary of State of the State of West Virginia and, to the effect that Seller
validly exists and is in good standing in such jurisdiction. (c) Evidence of the
authority and incumbency of the persons acting on behalf of Seller in connection
with the execution of this Agreement and any document delivered pursuant to this
Agreement. (d) A bill of sale in the form of Exhibit A executed by Seller. (e)
Employment agreements for Producers, each in form and substance reasonably
acceptable to Purchaser, with the individuals listed on Schedule 5.2(e) (the
“Producer Employment Agreements”). (f) Confidentiality & Non-Solicitation
Agreements for staff, each substantially in the form of Schedule 5.2(f)(i), with
the individuals listed on Schedule 5.2(f)(ii) (the “Confidentiality
Agreements”), executed by such individuals.



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea019.jpg]
-19- (g) Evidence of a three (3) year errors and omissions tail policy with a
deductible and policy limit consistent with Seller’s prior policy. (h) An
Assignment and Assumption Agreement, in the form of Exhibit B (the "Assignment
and Assumption Agreement"), executed by Seller. (i) Copies of all consents,
approvals and waivers necessary to assign the contracts listed on Schedule
4.2(p). (j) Evidence that all Security Interests other than Permitted Security
Interests relating to the Acquired Assets have been released. (k) (i) A
certification of non-foreign status for Seller dated as of the Closing Date and
complying with the requirements of Treasury Regulation Section 1.1445-2(b)(2)
and (ii) all clearance certificates or similar documents which are available
from any governmental authority in order to relieve Purchaser of (A) any
obligation to withhold any portion of the Purchase Price or (B) any liability
for Taxes (determined without regard to the provisions of this Agreement
assigning responsibility therefor) for which relief is available by reason of
the filing of an appropriate certificate. (m) An executive employment agreement,
in the form attached hereto as Schedule 5.2(m) (the “Executive Employment
Agreement”), executed by Randy Cober. (n) An employment agreement, in the form
attached hereto as Schedule 5.2(n) (the “Juskowich Employment Agreement”),
executed by Kenneth Juskowich. (o) An Assignment and Assumption of Lease, in
form and substance reasonably satisfactory to Purchaser and Seller, with respect
to the offices located at 48 Donley Street, Morgantown, West Virginia (the
"Lease Assignment"), including any necessary lessor consents, executed by
Seller. (p) A Sublease, for a period of two months and otherwise in form and
substance reasonably satisfactory to Purchaser and Seller with respect to the
offices located at 300 Wharton Circle, Triadelphia, West Virginia (the "Wharton
Circle Sublease"), including any necessary lessor consents, executed by Seller.
(q) A transition services agreement, in the form attached hereto as Exhibit C
(the “Transition Services Agreement”), executed by Seller. All actions to be
taken by the Seller Parties in connection with the consummation of the
transactions contemplated hereby and all certificates, instruments, and other
documents reasonably required to effect the transactions contemplated hereby,
will be reasonably satisfactory in form and substance to Purchaser. Purchaser
may waive any condition specified in this Section 5.2.



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea020.jpg]
-20- 5.3 Purchaser Deliverables. At the Closing and as a condition to Closing,
Purchaser shall deliver the following: (a) The Closing Consideration. (b)
Evidence of the authority and incumbency of the persons acting on behalf of
Purchaser in connection with the execution of this Agreement and any document
delivered pursuant to this Agreement. (c) The Producer Employment Agreements,
each executed by Purchaser. (d) The Confidentiality Agreements, each executed by
Purchaser. (e) The Assignment and Assumption Agreement, executed by Purchaser.
(f) The Executive Employment Agreement, executed by Purchaser. (g) The Juskowich
Employment Agreement, executed by Purchaser. (h) The Lease Assignment, executed
by Purchaser. (i) The Wharton Circle Sublease, executed by Purchaser. (j) The
Transition Services Agreement, executed by Purchaser. (k) Evidence that
Purchaser has offered employment effective as of the day after the Closing Date
to all persons listed on Schedule 5.2(e). All actions to be taken by Purchaser
in connection with consummation of the transactions contemplated hereby, and all
certificates, instruments, and other documents or evidence required to effect
the transactions contemplated hereby, will be reasonably satisfactory in form
and substance to Seller. Seller may waive any condition specified in this
Section 5.3. ARTICLE 6. INDEMNIFICATION 6.1 Survival. (a) All of the
representations and warranties of the Parties set forth in this Agreement shall
survive the Closing for eighteen (18) months following the Closing Date;
provided, however, that the representations and warranties contained in Sections
3.1(a), (b) and (e), Sections 4.1(a) and (b) and Sections 4.2(a), (b), (e) and
(aa) shall survive the Closing indefinitely (collectively, the “Fundamental
Representations”), and (ii) the representations and warranties contained in
Section 4.2(i) shall survive the Closing until three months following the
expiration of the statute of limitations applicable to matters covered thereby.
Notwithstanding the preceding sentence, any representation or warranty in
respect of which indemnity may be sought under this Agreement shall survive the
time at which it would otherwise terminate pursuant to



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea021.jpg]
-21- the preceding sentence if written notice of the inaccuracy or breach
thereof giving rise to such right of indemnity has been given to the party
against whom such indemnification may be sought prior to such time. (b) Any
covenant or agreement of any party hereto that is to be performed after the
Closing Date shall survive the Closing indefinitely or, if sooner, for the time
period provided in this Agreement with respect to such covenant or agreement.
6.2 Indemnification by Purchaser. Purchaser shall defend, indemnify and hold the
Seller Parties and their Affiliates and their respective directors, officers,
shareholders, members and employees (the “Seller Indemnitees”), and each of
them, harmless from any Adverse Consequences resulting from or arising out of
(a) any inaccurate representation or warranty made by Purchaser in this
Agreement, (b) any breach or default in the performance of any of the covenants
or agreements made by Purchaser in this Agreement, (c) any claim, action or
cause of action or other liability arising out of or resulting from or relating
to the Assumed Liabilities, and/or (d) Purchaser’s ownership and operation of
the Seller Business and/or Acquired Assets after the Closing Date solely to the
extent that such Adverse Consequences arise and relate to a period after the
Effective Time. 6.3 Indemnification by Seller Parties. Subject to the conditions
and limitations set forth in this Article 6, the Seller Parties shall defend,
indemnify and hold Purchaser and the other USI Companies and their respective
directors, officers, shareholders, members and employees (the “Purchaser
Indemnitees”) harmless from any Adverse Consequences resulting from or otherwise
arising out of (a)(i) any inaccurate representation or warranty made by the
Seller Parties, or either of them, in this Agreement, (ii) any breach or default
in the performance of any of the covenants or agreements made by the Seller
Parties, or either of them, in this Agreement, and (iii) any claim, action or
cause of action or other liability arising out of or resulting from or relating
to the Excluded Liabilities, (b) Seller’s ownership and operation of the Seller
Business and/or Acquired Assets on or prior to the Closing Date, and/or (c)
Seller’s ownership and operation of its title insurance business prior to, on or
after the Closing Date. 6.4 Indemnification Matters. (a) The representations and
warranties of the Seller Parties contained in Article 4, and the covenants of
the Seller Parties contained herein, are joint and several obligations.
Accordingly, each Seller Party will be responsible, to the extent provided
hereunder and without duplication, for the entirety of any Adverse Consequences
suffered by any Purchaser Indemnitee thereof as a result of a breach by any
Seller Party of any such representation and warranty. (b) Without limiting any
statutory, equitable or common law remedy that Purchaser may have for a breach
of this Agreement by any Seller Party, Purchaser shall have the right, but shall
not be required to, satisfy any claim for indemnification (as finally determined
in accordance with and subject to the terms and conditions contained in this
Article 6) for any Adverse Consequences resulting from, arising out of or
otherwise relating to such breach by, upon notice to Seller, setting off against
the amount of the Earn-Out Payment, if any, payable to Seller, on a
dollar-for-dollar basis the amount of any Adverse Consequences sustained by any
Purchaser Indemnitee.



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea022.jpg]
-22- (c) The Seller Parties specifically acknowledge and agree that monetary
damages will not be an adequate remedy for a breach of any of the Restrictive
Covenants, and that irreparable injury will result to Purchaser and/or the other
USI Companies and their respective successors in interest in the event of any
such breach. Accordingly, the Seller Parties agree that Purchaser or such other
USI Company (as applicable) shall be entitled to equitable relief in any court
of competent jurisdiction, including, without limitation, a temporary or
permanent injunction, restraining and enjoining such Party, or any Person with
which such Party is associated or by which such Party is employed, from further
violations of such provisions, without the posting of any security in connection
therewith. (d) Notwithstanding anything contained herein to the contrary, (i)
with respect solely to breaches of the representations and warranties contained
in Article 3 or Article 4 (excluding the Fundamental Representations) as
provided for pursuant to Sections 6.2(a) and 6.3(a)(i), the aggregate liability
of either Purchaser or the Seller Parties, absent fraud, for indemnification
pursuant to Sections 6.2(a) or 6.3(a)(i) (as applicable) hereof, shall not
exceed twenty percent (20%) of the Closing Consideration. For the avoidance of
doubt, the limitation contained in this Section 6.4(d) will not apply to claims
for indemnification under Sections 6.2(b), 6.2(c) or 6.2(d) or Sections
6.3(a)(iii), 6.3(b) or 6.3(c), and (ii) other than in the case of fraud, the
aggregate liability of the Seller Parties for indemnification pursuant to
Section 6.3(a)(ii) and Section 6.3(a)(i) with respect to Fundamental
Representations, shall not exceed the Closing Consideration. (e) Notwithstanding
anything contained herein to the contrary and with respect solely to breaches of
the representations and warranties contained in Article 3 or Article 4
(excluding the Fundamental Representations) as provided for pursuant to Sections
6.2(a) and 6.3(a)(i), an Indemnifying Party shall not be liable for any Adverse
Consequences sustained by the Indemnitee unless and until the aggregate amount
of all Adverse Consequences sustained by the Indemnitee exceeds $50,000 (the
“Deductible”), in which event the Indemnifying Party shall provide
indemnification hereunder in respect of all such indemnifiable Adverse
Consequences in excess of the Deductible. For the avoidance of doubt, the
limitation contained in this Section 6.4(e) will not apply to claims for
indemnification under Sections 6.2(b), 6.2(c) or 6.2(d) or Sections 6.3(a)(ii),
6.3(a)(iii), 6.3(b) or 6.3(c). Notwithstanding anything in this Agreement to the
contrary, for purposes of the Parties’ indemnification obligations under this
Article 6, all of the representations and warranties set forth in this Agreement
or any certificate or schedule that are qualified as to “material,”
“materiality,” “material respects,” or words of similar import or effect shall
be deemed to have been made without any such qualification for purposes of
determining (i) whether a breach of any such representation or warranty has
occurred and (ii) the amount of Adverse Consequences resulting from, arising out
of or relating to any such breach of representation or warranty. (f) If the
Indemnitee receives any payment from an Indemnifying Party in respect of any
Adverse Consequences and the Indemnitee could have recovered all or a part of
such



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea023.jpg]
-23- Adverse Consequences from a third party based on the underlying claim
asserted against the Indemnitee, the Indemnitee shall assign such of its rights
to proceed against such third party as are necessary to permit the Indemnifying
Party to recover from such third party the amount of such indemnification
payment; provided, however, that, notwithstanding the foregoing, Purchaser shall
have no obligation to assign any rights to an Indemnifying Party with respect to
any third parties with which Purchaser maintains a business relationships
(including, but not limited to, clients, carriers or employees). (g)
Notwithstanding the fact that any party may have the right to assert claims for
indemnification under or in respect of more than one provision of this Agreement
or another agreement entered into in connection herewith in respect of any fact,
event, condition or circumstance, no Indemnitee shall be entitled to recover the
amount of any Adverse Consequences suffered by such Indemnitee more than once
under all such agreements in respect of such fact, event, condition or
circumstance. (h) Except as contemplated by Section 6.4(c) and Article 9, the
Parties agree that, from and after the Closing, the sole and exclusive remedies
of the Parties for any Adverse Consequences based upon, arising out of or
otherwise in respect of the matters set forth in this Agreement (including
representations, warranties, covenants and agreements) and the transactions
contemplated hereby, whether based in contract or tort, are the indemnification
and reimbursement obligations of the Parties set forth in this Article 6. 6.5
Matters Involving Third Parties. (a) If any Seller Indemnitees or Purchaser
Indemnitees (an “Indemnitee”) entitled to seek indemnification under this
Article 6 receives notice of the assertion, commencement or institution of a
claim, suit, action or proceeding, or the imposition of a penalty or assessment
by a third party that is not an Indemnitee (a “Third-Party Claim”), and the
Indemnitee intends to seek indemnification hereunder for such Third-Party Claim,
then the Indemnitee shall promptly provide the party against whom such
indemnification may be sought (the “Indemnifying Party”) with written notice of
such Third-Party Claim (including any written demand, complaint, petition,
summons or similar document relating thereto that is then in the Indemnitee’s
possession), but in any event not later than 30 calendar days after receipt of
notice of such Third-Party Claim. Any delay in providing, or the failure to
provide such notification, shall not affect the right of the Indemnitee to
indemnification hereunder except in the event that such delay or failure extends
past the applicable survival expiration date set forth in Section 6.1, or to the
extent that the Indemnifying Party is materially prejudiced by the delay or
failure. (b) In connection with any Third-Party Claim, the Indemnifying Party
may elect, by written notice to the Indemnitee, to assume and control, at its
sole expense, the defense of any such Third-Party Claim, and shall, at its sole
expense, retain counsel (reasonably satisfactory to the Indemnitee) in
connection therewith; provided, however, that the Indemnifying Party will not
have such right: (i) unless the Indemnifying Party has acknowledged in writing,
within 20 days following the Indemnifying Party’s receipt of notice of the Third
Party Claim, to such



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea024.jpg]
-24- Indemnitee the election of the Indemnifying Party to assume the defense of
the Third Party Claim; (ii) unless the Indemnifying Party has provided to such
Indemnitee reasonable evidence that the Indemnifying Party has sufficient
financial resources to defend such Third- Party Claim; (iii) if the applicable
Indemnitee reasonably and in good faith believes that such Third-Party Claim
would be reasonably detrimental to the reputation, relations with insurance
carriers, brokers, Clients or suppliers, or business of the Indemnitee or any of
its Affiliates and such Third Party Claim involves relief other than monetary
damages; (iv) if such Third-Party Claim involves criminal allegations; or (v) if
outside counsel reasonably acceptable to the Parties advises the Indemnifying
Party and the Indemnitee in writing that there are actual, unresolvable
conflicting interests between the Indemnifying Party and the Indemnitee with
respect to the Third-Party Claim. (c) After the assumption of such defense by
the Indemnifying Party, the Indemnifying Party shall not be responsible for the
payment of legal fees or expenses incurred thereafter by the Indemnitee (who
may, however, continue to participate in, but not control, the defense of such
Third-Party Claim with separate counsel and at its own expense other than as
provided in Section 6.5(b)). (d) In the event that the Indemnifying Party shall
assume the defense of the Third- Party Claim, it shall not settle or compromise
such Third-Party Claim unless either (i) the Indemnitee gives its prior written
consent, which consent shall not be unreasonably conditioned, withheld or
delayed, or (ii) the terms of settlement or compromise of such Third-Party Claim
provide that the Indemnitee shall have no responsibility for the discharge of
any settlement amount and impose no other obligations or duties on the
Indemnitee (including any admission of culpability), and the settlement or
compromise discharges all claims against the Indemnitee with respect to such
Third-Party Claim. The Indemnitee shall cooperate with the defense of any such
Third-Party Claim and shall provide such personnel, technical support and access
to information as may be reasonably requested by the Indemnifying Party in
connection with such defense. (e) If the Indemnifying Party does not or does not
have the right to undertake the defense, compromise or settlement of a
Third-Party Claim in accordance with Section 6.5(b), the Indemnitee will have
the right to control the defense or settlement of such Third-Party Claim with
counsel of its choosing (reasonably satisfactory to the Indemnifying Party) but
shall not settle or compromise such Third Party Claim without the consent of the
Indemnifying Party (such consent not to be unreasonably withheld, delayed or
conditioned). The Indemnifying Party will be entitled to participate in, but not
control, the defense of any Third-Party Claim with separate counsel and at its
own expense. The Indemnifying Party shall cooperate with the defense of any such
Third-Party Claim and shall provide such personnel, technical support and



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea025.jpg]
-25- access to information as may be reasonably requested by the Indemnitee in
connection with such defense. 6.6 Notice of, and Procedures in respect of,
Direct Claims. (a) Any claim for indemnification of Adverse Consequences under
this Article 6 that is not a Third-Party Claim (a “Direct Claim”) by an
Indemnitee shall be asserted by giving the Indemnifying Party prompt written
notice thereof; provided, however, that any delay in providing, or the failure
to provide such notification, shall not affect the right of the Indemnitee to
indemnification hereunder except in the event that such delay or failure extends
past the applicable survival expiration date set forth in Section 6.1, or to the
extent that the Indemnifying Party is materially prejudiced by the delay or
failure. Such notice shall describe the Direct Claim in reasonable detail,
including (to the extent practicable) copies of any written evidence thereof and
indicate the estimated amount of Adverse Consequences, if reasonably
practicable, that has been sustained by the Indemnitee. (b) The Indemnifying
Party will have a period of thirty (30) calendar days following receipt of the
Indemnitee's written notice of a Direct Claim within which to dispute in writing
its liability with respect thereto or the amount thereof. If the Indemnifying
Party does not timely so respond within such 30-day period, the Indemnifying
Party will be deemed to have accepted the liability under such Direct Claim, in
which event the Indemnified Party will be free to pursue such remedies as may be
available to the Indemnified Party pursuant to, and on the terms and subject to
the provisions of, this Article 6. If the Indemnifying Party does so respond
within such 30-day period, then the Indemnifying Party and the Indemnitee shall
resolve such dispute first by negotiation among the Parties and then, to the
extent not so resolved by negotiation, in accordance with Article 15. ARTICLE 7.
POST-CLOSING COVENANTS 7.1 Cooperation. Purchaser and Seller shall cooperate
with each other to facilitate the orderly transfer of the Acquired Assets and
Seller Business to Purchaser, including but not limited to, certifying,
executing or transferring all necessary documents and information to Purchaser
as may be reasonably required by Purchaser. After the Closing, each of the
Parties agrees to give access to the other and to provide and/or execute such
documents as may be reasonably requested by the other in order to consummate the
transactions contemplated hereby and hereunder. 7.2 Post Closing Payments; Bank
Accounts. If, and to the extent that, after the Closing Date, any of the Seller
Parties receive any payments for any Accounts Receivable or with respect to any
other Acquired Assets (including, without limitation, any such payment that is
made into the accounts of Seller with any bank, broker, or other depository
institution (the “Bank Accounts”)), the Seller Parties promptly will: (i) pay to
Purchaser such amounts; and (ii) provide Purchaser with any documents received
with such payments. Any such amounts received by the Seller Parties will be held
in trust for Purchaser. Any cash (including, without limitation, any cash with
respect to Accounts Receivable or any of the other Acquired Assets) paid or
deposited into the



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea026.jpg]
-26- Bank Accounts by or on behalf of Purchaser is and will remain property of
Purchaser and will be held in trust for the benefit of Purchaser. 7.3 Employee
Matters. (a) As of the Closing, Purchaser shall have offered employment
effective as of the day after the Closing Date to all persons listed on Schedule
5.2(e) on such terms and conditions of employment as Purchaser shall have
determined. All such employees accepting said offer of employment shall be
referred to herein as “Transferred Employees”. For the avoidance of doubt,
Purchaser will not offer employment to any member of Seller’s title insurance
staff. (b) Purchaser will credit the Transferred Employees with service for time
employed by Seller for purposes of (i) vesting for and eligibility to
participate in any “employee benefit plan” within the meaning of Section 3(3) of
ERISA maintained by Purchaser in which the Transferred Employees are eligible to
participate, but not for purposes of benefit accruals; (ii) any waiting periods,
eligibility or pre-existing condition limitations for any health and welfare
plan of Purchaser; and (iii) eligibility and benefit computation for paid time
off plans of Purchaser. (c) Seller shall retain all liabilities and obligations
(i) arising from or relating to the employment of any Transferred Employees for
periods on or prior to the Closing Date, (ii) arising from or relating to the
employment of any employees of Seller or any of their Affiliates who do not
become Transferred Employees, whether such liabilities and obligations arise on,
prior to or after the Closing Date and (iii) under or relating to any Employee
Plan or any other employee benefit plan, program or arrangement of Seller or any
ERISA Affiliate (as such term is defined in ERISA) of Seller. (d) Purchaser
shall be solely liable for all obligations (i) arising from or relating to the
employment of any Transferred Employees for periods after the Closing Date, and
(ii) under or relating to any Employee Plan or any other employee benefit plan,
program or arrangement of Purchaser or any ERISA Affiliate (as such term is
defined in ERISA) of Purchaser. (e) No provision in this Section 7.3 shall (i)
create any third-party beneficiary or other rights in any employee or former
employee (including any beneficiary or dependent thereof) of Seller or any other
Person other than the Parties hereto and their respective successors and
permitted assigns, (ii) create any rights to continued employment with Purchaser
or any USI Company or (iii) constitute or be deemed to constitute an amendment
to any employee benefit plan sponsored or maintained by Purchaser or any USI
Company. 7.4 Post-Closing Arrangements. For a period of five (5) years following
the Closing Date, but subject to Section 7.6, (i) the Holding Corporation agrees
to, and agrees to cause its Affiliates to, name Purchaser (or one of its
Affiliates) as broker of record on all insurance policies of Seller included in
the 2016 LTM Revenue except for any bank-owned life insurance policies, and (ii)
the Holding Corporation agrees that it will not, and it will cause its
Affiliates to not, terminate or materially reduce their respective business
relationships with Purchaser or its Affiliates in favor of any other insurance
broker. For all other lines of insurance of the Holding Corporation being
serviced at Closing by insurance brokers other than Purchaser or any of its
Affiliates (other than



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea027.jpg]
-27- any bank-owned life insurance policies), the Holding Corporation will,
prior to each renewal thereof, permit Purchaser (or one of its Affiliates) to
present a proposal to the Holding Corporation for such other lines of insurance.
Notwithstanding anything in this Section 7.4 to the contrary, no Acquiror of the
Holding Corporation (either through merger or by acquiring substantially all of
the assets of the Holding Corporation) shall be subject to or bound by the
obligations set forth in this Section 7.4 following the consummation of an
Acquisition Transaction; provided that such Acquiror of the Holding Corporation
pays Purchaser an amount equal to the product of the (i) the aggregate revenue
of Purchaser with respect to all lines of insurance serviced by Purchaser
pursuant to this Section 7.4 for the twelve (12) month period ending as of the
date when the Acquisition Transaction is consummated multiplied by (ii) 2.3, no
later than the date when the Acquisition Transaction is consummated. 7.5 Office
Equipment. Following Closing, until the earlier of ninety (90) days after the
Closing Date or the date that is thirty (30) days after receipt by Seller of
written notice by Purchaser, (i) the Seller Parties shall make available for
Purchaser's reasonable use in connection with the Seller Business the office
equipment and other personal property specified on Schedule 7.5 (the “Office
Equipment”), and (ii) Purchaser shall, as consideration for such use, pay to or
as directed by Seller in advance a monthly cash payment in the amount set forth
in the Transition Services Agreement. 7.6 Rate Verification. For a period of
five (5) years following the Closing Date, Purchaser (or its Affiliates) shall
conduct annual market checks to verify the competitiveness of the Holding
Corporation rates related to insurer placements, the results of which will be
promptly shared by Purchaser with the Holding Corporation. To the extent that
the Holding Corporation reasonably determines, based on such market checks that
the pricing offered to the Holding Corporation (and its Affiliates) on any
insurance policies otherwise subject to Section 7.4 is not competitive with
pricing available from other insurance brokers (such rates, “Competitive
Rates”), the Holding Corporation (or its applicable Affiliate) shall,
notwithstanding Section 7.4 to the contrary, be permitted to move such policies
to such other insurance brokers; provided, however, that the Holding Corporation
may not exercise the rights contemplated in this Section without first (i)
providing Purchaser with written notice of the insurance policies that are not
competitive with the applicable Competitive Rates and setting out the
differences between the rates quoted by Purchaser and the Competitive Rates and
(ii) providing Purchaser with an opportunity within a thirty (30) day period
after the receipt of such written notice to obtain reasonably competitive rates.
ARTICLE 8. TAXES 8.1 (a) Tax Returns. The Parties acknowledge and agree that the
Seller Parties shall be responsible for and shall prepare all Tax Returns of
Seller for all periods ending before, on, or after the Closing Date, and
Purchaser shall be responsible for and shall prepare the Tax Returns of
Purchaser for all periods ending before, on, or after the Closing Date. (b)
Indemnification of Tax Claims. Any other provision of this Agreement
notwithstanding: (i) each Seller Party shall jointly and severally indemnify the
USI Companies and hold them harmless from and against any loss, claim,
liability, expense, or other damage



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea028.jpg]
-28- attributable to (A) Taxes (or the non-payment thereof) of Seller for all
taxable periods ending before, on or after the Closing Date or (B) any Taxes
relating to the ownership or operation of the Acquired Assets for the taxable
periods (or portions thereof) ending on or before the Closing Date; (ii) the
covenants set forth in this Article 8 shall survive for a period of sixty (60)
days following the expiration of the applicable statute of limitations; and
(iii) any indemnification amounts owed by each Seller Party or Purchaser
pursuant to this Section 8.1(b) are payable to the other on a dollar-for-dollar
basis from dollar one. (c) Transfer Taxes. All transfer, documentary, sales,
use, stamp, registration and other such Taxes, and recording, filing and other
fees (including any penalties and interest), incurred in connection with the
consummation of the sale of the Acquired Assets pursuant to this Agreement shall
be paid by the applicable Seller Party when due, and such Seller Party will, at
its own expense, file all necessary Tax Returns and other documentation with
respect to all such transfer, documentary, sales, use, stamp, registration and
other Taxes and fees. ARTICLE 9. RESTRICTIVE COVENANTS. 9.1 The Seller Parties
acknowledge and agree that substantial and valuable assets are being transferred
to Purchaser hereunder that include Confidential Information, relationships with
Clients and Active Prospective Clients, and associated Goodwill of the Seller
Parties, that the relationships which Purchaser (including as a result of this
transaction) has with its employees and Producers are significant business
relationships necessary for Purchaser to continue to operate the business being
acquired hereunder and the Acquired Assets, and that Purchaser, as a result of
this transaction, shall be engaged in providing Seller Business throughout the
Restricted Territory. The Seller Parties further acknowledge and agree that
Purchaser and each of the other USI Companies has a reasonable, necessary and
legitimate business interest in protecting the aforesaid assets and
relationships and businesses, and that the covenants set forth below are
reasonable and necessary in order to protect these legitimate business
interests. The Seller Parties further acknowledge and agree that the payment of
the Purchase Price shall constitute, among other things, full consideration for
such covenants, and the associated Goodwill included in the Acquired Assets. In
addition, the Seller Parties acknowledge and agree that monetary damages will
not be an adequate remedy for any material breach of any of the Restrictive
Covenants and that irreparable injury may result to Purchaser and/or the other
USI Companies, or their successors in interest. (Reference is made to Section
6.4(c) hereof relating to the rights of the USI Companies to equitable relief
for any breach of the Restrictive Covenants.) Accordingly, from and after the
Closing, each Seller Party agrees to the following restrictions; provided,
however, each Seller Party agrees to be jointly and severally liable for any
breach by any other Seller Party: (a) No Seller Party will, and no Seller Party
will cause or permit any of its Affiliates, successors or assigns to, directly
or indirectly, use, or willfully disclose to any Person, any Confidential
Information of Seller, Purchaser or any other USI Company, or any of the terms
of this Agreement and negotiations relating thereto, except (i) with the prior
written consent of Purchaser or another USI Company, as the case may be, (ii) to
the extent necessary to comply with any law or the valid order of a court of
competent jurisdiction, in which event such Seller



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea029.jpg]
-29- Party shall notify Purchaser or such other USI Company, as the case may be,
as promptly as practicable (and, if possible, prior to the making of such
disclosure), or (iii) with respect to the terms of this Agreement and
negotiations relating thereto, to the Seller Parties’ professional advisors who
have a need to know such information, provided, however, that the Seller Parties
shall ensure that confidential treatment will be accorded to such disclosed
Confidential Information by their professional advisors and shall be liable for
any disclosure thereof by any such advisor. In addition, each Seller Party will
use commercially reasonable efforts to prevent any such prohibited use or
disclosure by its directors, officers, employees, Producers or agents. (b) No
Seller Party will, and no Seller Party will cause or permit any of its
Affiliates, successors or assigns to, directly or indirectly, solicit the
provision of any Seller Business from, or provide, accept any offer to provide
or otherwise induce the termination or non-renewal of any Seller Business to,
any Client or Active Prospective Client. Subject to Section 9.1(f), the
restrictions contained in this Section 9.1(b) shall terminate four (4) years
after the Closing Date. (c) Each Seller Party will, and will cause its
Affiliates, successors and assigns to, refrain from Carrying on a Business,
directly or indirectly, that provides any Insurance Related Business within the
Restricted Territory. Subject to Section 9.1(f), the restrictions contained in
this Section 9.1(c) shall terminate four (4) years after the Closing Date. The
term “Carrying on a Business” shall mean to engage in any Insurance Related
Business including, without limitation, by way of solicitation of, or the
acceptance of any offer to provide Insurance Related Business to, any client
(whether or not a client of any Seller Party or any of the USI Companies),
Client or Active Prospective Client whether as a sole proprietor, partner,
member of a limited liability company, officer, director, employee, stockholder,
consultant, independent contractor or any other similar capacity of the
foregoing. It is expressly agreed that the foregoing is not intended to restrict
or prohibit, and shall not restrict or prohibit, (a) the ownership by such
Seller Party or its Affiliates of stock or other securities of a publicly-held
corporation in which it does not possess beneficial ownership of more than five
percent (5%) of the voting stock of such corporation or participate in any
management or advisory capacity, or (b) the acquisition by any Seller Party or
its Affiliates of any banking institution owning any Insurance Related Business
prior to the date of such acquisition (provided that (A) the primary purpose of
such acquisition is not to circumvent this Section 9.3 and (B) less than thirty
percent (30%) of the revenues attributable to such acquired or acquiring
business derive from Insurance Related Business). “Insurance Related Business”
shall mean the providing of insurance agency, brokerage and related services
other than with respect to either title insurance products and/or, to the extent
sold or placed through the wealth management operations of the Holding
Corporation or its Affiliates (other than Seller), life insurance products,
including, without limitation, (i) the sale or brokerage of employee benefit
products and services and other related consulting and administrative services,
(ii) the sale or brokerage of property and casualty products and services, risk
management and loss control services, third party administration, the analysis
of loss exposures and designs, loss reserves and rate reviews, self-insurance
consulting, reinsurance and excess stop loss (both specific and aggregate)
placement and the management of insurance programs, the management and oversight
of, and responsibility for, clients in the insurance brokerage industry, in each
case to the extent conducted by Seller in the Ordinary Course of Business
immediately prior to Closing.



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea030.jpg]
-30- (d) No Seller Party will, and no Seller Party will cause or permit any of
its Affiliates, successors or assigns to, directly or indirectly, solicit, hire,
employ, or otherwise retain the services, within the Restricted Territory, of
any employee or independent contractor of Purchaser or any other USI Company, or
otherwise induce any such employee or independent producer to terminate his
relationship, or to breach an employment agreement, with such company. Subject
to Section 9.1(f), the restrictions contained in this subsection (d) shall
terminate four (4) years after the Closing Date. (e) The restrictions contained
in this Article 9 shall not prevent the Seller Parties or their Affiliates or
their respective successors or assigns from continuing to pursue and receive
commissions on annuities and other investment vehicles referred by such Persons
to third parties that may or may not require insurance agency licensure. (f) If
any of the Seller Parties or any of their heirs, successors or assigns (i) shall
consolidate with or merge into any other corporation or entity and shall not be
the continuing or surviving corporation or entity of such consolidation or
merger, (ii) shall sell a majority of its controlling equity interests to any
individual, corporation or other entity or (iii) shall transfer a material
portion of its properties and assets to any individual, corporation or other
entity (any of the aforementioned, an “Acquisition Transaction”, and such
acquiring or surviving party, together with its Affiliates, an “Acquiror”),
then, and in each such case, proper provisions shall be made so that the heirs,
successors and assigns of the Seller Parties or any of their heirs, successors
or assigns, as the case may be, shall assume all of the obligations set forth in
this Section 9.1. The provisions of this Section 9.1 are intended to be for the
benefit of, and shall be enforceable by Purchaser. Notwithstanding anything in
this Section 9.1 to the contrary, no Acquiror of the Holding Corporation (either
through merger or by acquiring substantially all of the assets of the Holding
Corporation) shall be subject to or bound by the obligations set forth in
Section 9.1(c) following the consummation of an Acquisition Transaction. ARTICLE
10. AMENDMENT, MODIFICATION AND WAIVER No amendment, modification or alteration
of the terms or provisions of this Agreement shall be binding unless the same
shall be in writing and duly executed by Purchaser and Seller; provided,
however, that any of the terms or provisions of this Agreement may be waived in
writing at any time by the Party that is entitled to the benefits of such waived
terms or provisions. No waiver of any of the provisions of this Agreement shall
be deemed to be, or shall constitute, a waiver of any other provision hereof
(whether or not similar). No delay on the part of any Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof. ARTICLE
11. ENTIRE AGREEMENT This written document and all schedules and exhibits hereto
expresses the entire purchase agreement between the Parties with respect to the
subject matter hereof and supersedes any prior agreements or understandings
concerning such subject matter. For the avoidance of doubt, the obligations of
the Holding Corporation and USI Insurance Services LLC under that certain



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea031.jpg]
-31- Confidentiality Agreement dated as of May 11, 2016 (the “Confidentiality
Agreement”) shall survive the Closing, provided, however, that in the event of a
conflict between the terms of the Confidentiality Agreement and this Agreement,
the terms of this Agreement shall control. ARTICLE 12. THIRD-PARTY BENEFICIARIES
Subject to Article 19, this Agreement is for the sole benefit of the Parties and
their permitted assigns and nothing herein expressed or implied shall give or be
construed to give any person, other than the Parties and such assigns, any legal
or equitable rights hereunder. ARTICLE 13. EXPENSES Unless expressly provided
otherwise herein, all expenses incurred by each of the Parties in connection
with or related to the authorization, preparation and execution of this
Agreement and the closing of the transactions contemplated hereby, including,
without limitation, all fees and expenses of agents, representatives,
consultants, counsel and accountants employed by any such Party, shall be borne
solely by the Party which has incurred such expense. ARTICLE 14. NOTICE All
written notices, demands and requests of any kind which any Party may be
required or may desire to serve upon any other Party in connection with this
Agreement shall be in writing and shall be delivered only by (i) personal
delivery; (ii) registered or certified mail, in each case, return receipt
requested and postage prepaid; (iii) nationally recognized overnight courier,
with all fees prepaid; or (iv) facsimile, provided that the facsimile is
promptly followed by delivery of hard copy of such notice which provides written
verification or receipt (each, a “Notice”). All Notices shall be addressed to
the Parties to be served as follows: If to any Seller Party: Donald T. Robinson
Executive Vice President and CFO 2400 Cranberry Square Morgantown, WV 26508
Telephone: (304) 594-3516 Facsimile: (304) 842-5398 Copy (which shall not
constitute notice) to: James J. Barresi, Esq. Squire Patton Boggs (US) LLP 221
E. Fourth St., Suite 2900 Cincinnati, OH 45202 Telephone: (513) 361-1260
Facsimile: (513) 361-1201



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea032.jpg]
-32- If to Purchaser: Ernest J. Newborn II, Esq. Senior Vice President & General
Counsel USI Insurance Services LLC 200 Summit Lake Drive Suite 350 Valhalla, NY
10595 Telephone: (914) 749-8506 Facsimile: (610) 537-4506 Copy (which shall not
constitute notice) to: Thomas A. Heywood, Esq. Bowles Rice LLP 600 Quarrier
Street Charleston, WV 25301 Telephone: (304) 347-1100 Facsimile: (304) 343-3058
Service of any such notice or demand so made shall be deemed complete on the day
of actual delivery thereof as shown by the addressee’s registry or certification
receipt or other evidence of receipt, or refusal of delivery. Any Party may from
time to time by notice in writing served upon the other as aforesaid designate a
different mailing address or a different or additional person to which all such
notices or demands hereafter are to be addressed. ARTICLE 15. GOVERNING LAW;
SUBMISSION TO JURISDICTION; AND WAIVER OF JURY TRIAL (a) This Agreement shall be
governed by, and construed under, the laws of the State of Delaware, and all
rights and remedies shall be governed by said laws, without regard to principles
of conflicts of laws. To the fullest extent permitted by law, the Parties hereto
agree that any claim, suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the other agreements or transactions contemplated hereby shall only
be brought in the state courts in the State of Delaware or the Federal courts
located in New Castle, Delaware or the State of West Virginia, and not in any
other State or Federal courts located in the United States of America or any
court in any other country, and each of the Parties hereby consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding which is brought in any such court has
been brought in an inconvenient forum. To the fullest extent permitted by law,
process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court.



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea033.jpg]
-33- (b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. ARTICLE 16.
SEVERABILITY/REFORMATION Should any provision of this Agreement be held
unenforceable or invalid under the laws of the United States of America or the
State of Delaware, or under any other applicable laws of any other jurisdiction,
then the Parties agree that such provision shall be deemed reformed and modified
for purposes of performance of this Agreement in such jurisdiction to the extent
necessary to render it lawful and enforceable, or if such a reformation or
modification is not possible without materially altering the intention of the
Parties, then such provision shall be severed herefrom for purposes of
performance of this Agreement in such jurisdiction. The validity of the
remaining provisions of this Agreement shall not be affected by any such
modification or severance. ARTICLE 17. PUBLIC ANNOUNCEMENTS No Seller Party, on
the one hand, nor Purchaser, on the other hand, shall make any public
statements, including any press releases or any other public (or
non-confidential) disclosure (whether or not in response to an inquiry), with
respect to this Agreement and the transactions contemplated hereby without the
prior written consent of the other party (which consent shall not be
unreasonably conditioned, withheld or delayed) except as may be required by
applicable law or in connection with debt or financing agreements. If a public
statement is required to be made by applicable law or in connection with debt or
financing agreements, the Parties shall use commercially reasonable efforts to
consult with each other in advance as to the contents and timing thereof.
ARTICLE 18. HEADINGS All paragraph headings herein are inserted for convenience
of reference only and shall not modify or affect the construction or
interpretation of any provision of this Agreement. ARTICLE 19. SUCCESSORS AND
ASSIGNS The terms and conditions of this Agreement shall inure to the benefit of
and be binding upon each of the Parties hereto and their respective heirs,
successors and permitted assigns, and the indemnification provisions of this
Agreement shall inure to the benefit of any Seller Indemnitees or Purchaser
Indemnitees in accordance with the terms thereof. This Agreement may not be
assigned by any Seller Party without the prior written consent of Purchaser, or
be assigned by



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea034.jpg]
-34- Purchaser without the prior written consent of the Holding Corporation;
provided, however, that Purchaser may, without the consent of the Holding
Corporation, assign its rights, interests and obligations under this Agreement
to any Affiliate of Purchaser. ARTICLE 20. COUNTERPARTS This Agreement, and any
amendment hereto, may be executed in two or more counterparts, each of which
shall for all purposes be deemed to be an original and all of which shall
constitute the same instrument. A facsimile copy of any such signed counterpart
shall be treated and shall have the same force and effect as an originally
signed counterpart. ARTICLE 21. DEFINITIONS. Capitalized terms not defined
elsewhere herein shall have the following meanings ascribed to them: “2016 LTM
Revenue” means the aggregate revenue of the Seller Business for the twelve month
period ending March 31, 2016. “Accountant” has the meaning set forth in Section
2.2(d) hereof. “Accounts Payable” means any and all accounts payable, trade
accounts payable, and other similar obligations (including accrued expenses) of
Seller that are related to the period on or prior to the Closing Date (including
any current sales and payroll Taxes of Seller), whether or not reflected on
Seller’s Financial Statements, and whether or not Seller has received an invoice
therefor. “Accounts Receivable” means all accounts receivable and other similar
rights of Seller that are related to the period on or prior to the Closing Date,
whether or not reflected on the Financial Statements, and whether or not Seller
has issued any invoices therefor. “Active Prospective Client” means, any Person,
or a group of Persons, (i) who or which had been identified with reasonable
particularity by Seller (or any of its agents) in the business records of such
Person within the 24 months preceding the Closing Date, with reasonable
particularity as a possible client or customer of such Person, or (ii) to whom a
Person (or any of its agents) had communicated within the 24 months preceding
the Closing Date, in writing or otherwise as set forth in the business records
of such Person, with respect to the provision of any services that such Person
provides in the conduct of its business. “Acquired Assets” means all the assets
of Seller other than the Excluded Assets, including, but not limited to (except
to the extent constituting Excluded Assets): (a) The list of Seller’s Clients
(all of which are listed on Schedule 1.1(a)(i)) and Active Prospective Clients,
all of Seller’s insurance expirations and all rights of renewal thereof and any
other Client or renewal lists used in connection with providing Seller Business,
together with associated Goodwill, Confidential Information, files, claim files,
books, records, ledgers,



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea035.jpg]
-35- correspondence and other usual and customary records, and advertising and
promotional materials, studies and reports used in connection therewith; (b) All
rights of Seller, if any, to collect and to retain (i) all insurance commissions
collected after the Closing Date (including gross retained commissions realized
from premiums collected after the Closing Date) due Seller with respect to the
Clients, irrespective of the attachment date or billing date of the insurance
policies to which such commissions relate, provided, however, that direct bill
policies shall be treated as set forth in subsection (c) below, (ii) all service
fees due Seller for any services rendered in connection with the operation of
the Acquired Assets and collected after the Closing Date by Seller and (iii) all
other commissions (including, but not limited to, profit sharing, override,
contingent, supplemental or bonus type commissions), fees or other compensation
paid, payable or due to Seller after the Closing Date in respect of the Acquired
Assets irrespective of the date as of which such commissions, fees or other
compensation was accrued or earned; (c) With respect to direct bill policies:
(i) all rights of Seller, if any, to commissions on such policies to the extent
not collected on or before the Closing Date, regardless of when billed by the
applicable insurance carrier; (ii) Purchaser shall own all such commissions
actually received by insurance carriers after the Closing Date, regardless of
when billed by the applicable insurance carrier, and (iii) all rights, if any,
to collect and handle any return premiums or other payments due to Seller from
insurance companies actually received after the Closing Date, and Seller shall
forward to Purchaser any such amounts received promptly upon receipt; (d) All
rights, if any, to collect and retain any contingent commissions, supplemental
commissions or similar compensation due to or received by Seller after the
Closing Date in respect of the Acquired Assets from insurance underwriters in
connection with contracts or other arrangements in effect on the Closing Date
providing for such payments to Seller; (e) The contracts and agreements listed
and described in Schedule 1.1(e); (f) The property, real or personal and mixed,
tangible and intangible, of Seller, listed on Schedule 1.1(f), including, but
not limited to, office furniture, computer equipment, pc’s, copiers and artwork;
(g) Except as otherwise required by law, all personnel records and files of
Seller with respect to any Transferred Employee; (h) The telephone numbers and
electronic mail addresses set forth on Schedule 1.1(h); and (i) All rights,
claims and causes of action under confidentiality, non-disclosure, non- compete,
non-solicitation, non-piracy and other restrictive covenant agreements with
employees, former employees, affiliates, former affiliates, Seller Parties,
former members or partners, and agents of Seller, in each case, which run in
favor of Seller and relate to the Seller Business. “Acquiror” has the meaning
set forth in Section 9.1(f) hereof.



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea036.jpg]
-36- “Acquisition Transaction” has the meaning set forth in Section 9.1(f)
hereof. “Additional Payment” has the meaning set forth in Section 2.1(c) hereof.
“Additional Payment Objection Period” has the meaning set forth in Section
2.4(b) hereof. “Additional Payment Objection Notice” has the meaning set forth
in Section 2.4(b) hereof. “Adverse Consequences” means any damages, penalties,
fines, costs, reasonable amounts paid in settlement, liabilities (including,
without limitation, any liability which may arise under an alter ego, de facto
control, de facto merger, successor, transferee or other similar theory or
ground for liability), obligations, Taxes, losses, diminution in value,
expenses, fees and court costs and reasonable attorney’s fees and expenses (but
specifically excluding the amount thereof, if any, taken into account in the
calculation of Final Net Working Capital as finally determined pursuant to
Section 2.2 and any consequential, incidental, punitive, special or exemplary
damages or damages for lost or expected profits except to the extent paid to
third parties) incurred in connection with any action, suit, proceeding,
hearing, investigation, charge, complaint, claim, demand, injunction, judgment,
order, decree or ruling, net of (i) any amounts actually received by the
Indemnified Party under applicable insurance policies or from any other Person
alleged to be responsible therefor or pursuant to any indemnity, contribution or
other similar payment by any Person with respect thereto, net of any expenses
reasonably incurred in connection with the collection thereof, and (ii) any Tax
benefits actually realized by the Indemnified Party with respect thereto, as and
to the extent such benefits are realized as a refund, credit or other reduction
in Taxes (determined by comparing the Taxes that would have been payable taking
into account any deductions attributable to the Adverse Consequences with those
Taxes that would have been payable in the absence of such deductions, assuming
that such deductions are the last item of deduction on any Tax return) in the
Tax year in which the Adverse Consequences occur or in the immediately
subsequent Tax year; provided that, with respect to subsection (ii) above, (x) a
Tax benefit actually realized shall be payable upon the filing of a Tax Return
claiming such Tax benefit or if the benefit is a refund of previously paid
Taxes, upon the receipt of such refund, (y) if Adverse Consequences are payable
to an Indemnified Party pursuant to the terms of this Agreement prior to the
time that a Tax benefit becomes payable hereunder, then the Adverse Consequences
not reduced by the Tax benefit shall be paid in accordance with the terms of
this Agreement, and the Indemnified Party shall reimburse the Indemnifying Party
the amount of the Tax benefit within ten (10) days after such Tax benefit
becomes payable, and (z) if Adverse Consequences are payable to an Indemnified
Party pursuant to the terms of this Agreement after the time that a Tax benefit
becomes payable hereunder, then the Adverse Consequences shall be reduced by the
Tax benefit. “Affiliate” means (a) with respect to any Person, any Person
controlling, controlled by, or under common control with such Person (or an
Affiliate of such Person), where “control” means the possession, directly or
indirectly, of the power to direct the management and policies of a Person
whether through the ownership of voting securities, by contract, or otherwise,
and (b) if such Person is a partnership, any general partner thereof.



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea037.jpg]
-37- “Annual Period” means each succeeding twelve month period that begins (i)
on the day immediately following the first anniversary of Closing Date and
ending second anniversary of the Closing Date, or (ii) on the day immediately
following the second anniversary of Closing Date and ending third anniversary of
the Closing Date, as applicable. “Agreement” has the meaning set forth in the
introductory paragraph hereto. “Assumed Liabilities” means: (a) all obligations
with respect to the Acquired Assets, including, but not limited to, obligations
under the contracts and agreements described in Schedule 4.2(p), arising after
the Closing Date; (b) all Accounts Payable and other liabilities or obligations
to the extent taken into account for purposes of determining Final Net Working
Capital; and (c) those liabilities and obligations, if any, set forth on
Schedule 1.3. “Balance Sheet” has the meaning set forth in Section 4.2(j)
hereof. “Carrying on a Business” has the meaning set forth in Section 9.3
hereof. “Client” means any Person (including, without limitation, any insured,
or any insured to whom or which any Producer provides insurances services) to
whom or which Seller (or any of its employees or independent contractors on
behalf of Seller) has provided, at any time within the 24 months preceding the
Closing Date, any services that Seller provides in the conduct of Seller
Business. For purposes of this Agreement, “Client” shall also include, without
limitation, any employer, employer group, affinity group, association and any
member of any of the foregoing, any individual insured, retail insurance agent
or broker, and any insurance carrier or other entity to the extent third party
administration claims processing or underwriting is performed by such Person for
such carrier or other entity. “Client Accounts” shall mean the business account
between Seller and any Client of Seller, including, without limitation, any
Person who or which is provided any Seller Business by Seller as of the Closing
Date, regardless of whether such services are provided by, or through the
licenses of, Seller (or any of its agents). “Closing” has the meaning set forth
in Section 5.1 hereof. “Closing Consideration” has the meaning set forth in
Section 2.1(a) hereof. “Closing Date” has the meaning set forth in Section 5.1
hereof. “Cober” means Randy Cober.



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea038.jpg]
-38- “Confidential Information” means any information of a Person, that is not
already generally available to the public (unless such information has entered
the public domain and become available to the public through fault on the part
of the Party to be charged hereunder), all of which the Parties agree shall be
deemed to be trade secrets under the governing trade secrets law, including but
not limited to: (i) the identity of any Client (including, without limitation,
any employer group, retail insurance agent or broker, individual insured,
association and any member thereof, and any insurance carrier or other entity to
the extent third party administration claims processing or underwriting is
performed by a USI Company for such carrier or other entity) whose account
constituted a Client Account at any time within the 24 months preceding the
Closing Date, as well as the identity of any Active Prospective Client as of
such date; (ii) the identity, authority and responsibilities of key contacts at
each such Client and Active Prospective Client; (iii) the service cost burden
with respect to each such Client and Active Prospective Client; (iv) the
identities of markets or companies from which insurance coverages or other
commitments, benefits or services for clients are obtained; (v) the types of
insurance coverages, and/or consulting, third-party administration, employee
communication, investment management, managed care, human resource and other
services provided or to be provided specifically to any such Client or Active
Prospective Client, and the internal corporate policies relating thereto; (vi)
the specific insurance policies purchased by or for such Clients or Active
Prospective Clients; (vii) the expiration dates, commission rates, fees,
premiums and other terms and conditions of such policies; (viii) the risk
specifications and other characteristics, and claims loss histories of such
Clients or Active Prospective Clients; (ix) the nature of programs and plans,
including their design, funding and administration, demographic characteristics
and any other information supplied by, or developed for, such Clients or Active
Prospective Clients; (x) operations manuals, prospecting manuals and guidelines,
pricing policies and related information, marketing manuals and plans, and
business strategies, techniques and methodologies; (xi) financial information,
including information set forth in internal records, files and ledgers, or
incorporated in profit and loss statements, fiscal reports and business plans;
(xii) technology and e-commerce strategies, business plans and implementations,
inventions, algorithms, computer hardware, software and applications (including
but not limited to any source code, object code, documentation, diagrams, flow
charts, know-how, methods or techniques, associated with the development or use
of the foregoing computer software); (xiii) all internal memoranda and other
office records, including electronic and data processing files and records; and
(xiv) any other information constituting a trade secret under the governing
trade secrets law. “Earn-Out Calculation Amount” has the meaning set forth in
Section 2.1(b) hereof. “Earn-Out Payment Objection Notice” has the meaning set
forth in Section 2.3(c) hereof. “Earn-Out Payment Objection Period” has the
meaning set forth in Section 2.3(c) hereof. “Earn-Out Payments” has the meaning
set forth in Section 2.1(c) hereof. “Earn-Out Settlement Deadline” has the
meaning set forth in Section 2.3(d) hereof.



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea039.jpg]
-39- “Effective Time” has the meaning set forth in Section 5.1 hereof. “Employee
Plan” has the meaning set forth in Section 4.2(l)(i) hereof. “ERISA” means the
Employee Retirement Income Security Act of 1974, as amended. “Estimated Earn-Out
Calculation Amount” has the meaning set forth in Section 2.3(b) hereof.
“Estimated Specified Account Net Commissions and Fees” has the meaning set forth
in Section 2.4(a) hereof. “Excluded Assets” has the meaning set forth in Section
1.2 hereof. “Excluded Liabilities” has the meaning set forth in Section 1.4
hereof. “Final Earn-Out Calculation Amount” has the meaning set forth in Section
2.3(e) hereof. “Final Specified Account Net Commissions and Fees” has the
meaning set forth in Section 2.4(c) hereof. “Final Net Working Capital” has the
meaning set forth in Section 2.2(e) hereof. “GAAP” has the meaning set forth in
Section 4.2(j)(i) hereof. “Goodwill” means the expectation of continued
patronage from Clients and new patronage from prospective clients. “Governmental
Entity” means any government or any agency, bureau, board, commission, court,
department, official, political subdivision, tribunal, or other instrumentality
of any government, whether federal, state or local, or any arbitrational or
mediational tribunal. “Indebtedness” means, whether or not relating to the
Seller Business, any liability (a) of Seller (i) for borrowed money, including
the principal amount, plus any related accrued and unpaid interest, fees and
prepayment premiums or penalties thereon, (ii) evidenced by any note, bond,
debenture or other debt security (including a purchase money obligation) or
(iii) for the payment of money relating to leases that are required by GAAP to
be classified as capitalized lease obligations for all or any part of the
deferred purchase price of property or services (other than trade payables), (b)
of Seller that would be required to be reflected as debt on a consolidated
balance sheet of Seller or its Affiliates or any of the foregoing as of the
relevant date, (c) of Seller consisting of cash overdrafts, book overdrafts or
bank account overdrafts, (d) of Seller’s Affiliates or any other Person that
Seller has guaranteed, or that is recourse to Seller or any of its assets, (e)
related to cut but uncashed checks of Seller, (f) relating to amounts owed by
Seller to any of its Affiliates, and (g) any Producer deferred compensation plan
liability of Seller.



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea040.jpg]
-40- “Indemnifying Party” has the meaning set forth in Section 6.4(a) hereof.
“Indemnitee” has the meaning set forth in Section 6.4(a) hereof. “Insurance
Premium Assets” means all of Seller’s Accounts Receivable related to insurance
premiums, net of allowances for doubtful accounts, advance premiums, and
commissions included therein, all as determined in accordance with GAAP
consistently applied. “Insurance Premium Liability” means all of Seller’s
Accounts Payable related to insurance premiums, determined in accordance with
GAAP consistently applied. “Interim Balance Sheet” has the meaning set forth in
Section 4.2(j) hereof. “Juskowich” means Kenneth Juskowich. “Knowledge” means,
with respect to any Seller Party, the actual knowledge of Donald Robinson, Larry
Mazza, Cober and Juskowich, each after reasonable inquiry of their direct
reports and Producers. “Leases” has the meaning set forth in Section 4.2(c)
hereof. “Licenses” has the meaning set forth in Section 4.2(q) hereof.
“Low-Rated Carrier” has the meaning set forth in Section 4.2(r) hereof.
“Material Agreements” has the meaning set forth in Section 4.2(m) hereof.
“Measurement Period” has the meaning set forth in Section 2.1 hereof. “Net
Commissions and Fees” means (a) all commissions and fees received by Purchaser
or its Affiliates in respect of the Client Accounts set forth on Schedule
1.1(a)(ii), including the cross-sell of a new product line to the Client and
increases to coverage or any additional coverage sold to the Client (other than
any Client who is also a client of any USI Company except where such cross-sell
is generated by Cober or Juskowich), plus (b) all commissions and fees received
by Purchaser or its Affiliates from new clients from and after the Closing Date
and generated by Cober or Juskowich, less: (c)(1) commissions, fees and
overrides paid or due to non-employee producers, or co- or sub-brokers; and (2)
return commissions. “Net Commissions and Fees” shall exclude: (x) commissions or
fees received by Purchaser on Client Accounts relating to individual life and
individual disability policies or other non-recurring business; (y) any
overrides or profit sharing, contingent, supplemental or other bonus commissions
or fees; and (z) interest and investment income. “Net Working Capital” means the
excess or deficit of Seller’s current assets over current liabilities calculated
in accordance with Schedule 2.2(a) (which will be prepared in accordance with
GAAP applied on a consistent basis throughout the periods covered thereby)



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea041.jpg]
-41- which amount shall include (i) the Insurance Premium Assets and other
current assets that are part of the Acquired Assets, excluding any cash or cash
equivalents, and (ii) the Insurance Premium Liabilities and all Accounts Payable
and other accrued current liabilities of Seller relating to the Acquired Assets.
For purposes of calculating Net Working Capital, there will be no accrual for
direct bill receivables. “Non-Accepting Producer” means Melody Thomas.
“Non-Accepting Producer Agreement” means that certain letter agreement by and
between Seller and the Non-Accepting Producer, dated November 1, 2012
“Non-Accepting Producer Amount” means $257,630. “Office Equipment” has the
meaning set forth in Section 7.5 hereof. “Ordinary Course of Business” means the
ordinary course of business of Seller consistent with past custom and practice
(including with respect to quantity and frequency), but in no event shall such
term include any professional error or omission, or any act or event creating a
severance obligation, wrongful discharge claim or similar liability. “Permitted
Security Interests” means: (a) Security Interests imposed by applicable law,
including materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s liens,
liens for Taxes not yet due and payable, and other similar liens arising in the
Ordinary Course of Business, consistent with past practice, securing obligations
that are not overdue for a period of more than thirty (30) days; (b) minor
survey exceptions, reciprocal easement agreements and other customary Security
Interests on title to real property that (i) were not incurred in connection
with any Indebtedness, (ii) do not render title to the property encumbered
thereby unmarketable and (iii) do not, individually or in the aggregate,
materially adversely affect the value or use of such property for its current
purposes; (c) rights of the public, Governmental Entities and any other Person
with respect to the Leases taken, used, or deeded for street, road, or highway
purposes; and (d) matters that would be disclosed by an accurate survey of the
real property included in the Acquired Assets. “Person” means an individual, a
partnership, a corporation, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization, a limited liability company,
limited liability partnership, or a Governmental Entity. “Premium Trust Fund
Laws” means Sections 33-7-6, 33-37-3, 33-46-2 and 33-46-8 of the West Virginia
Code and Pennsylvania Administrative Code Section 37.81. “Producers” has the
meaning set forth in Section 4.2(s). “Restricted Territory” means the State of
West Virginia and each county in Maryland, Pennsylvania, Ohio and Virginia that
is contiguous to West Virginia.



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea042.jpg]
-42- “Restrictive Covenants” means the covenants of the Seller Parties contained
in Article 9 hereof. “Security Interest” means any mortgage, pledge, lien,
encumbrance, charge, or other security interest of any nature whatsoever.
“Seller Business” shall mean the business conducted and presently proposed to be
conducted by Seller, as well as, and including, without limitation, providing
employee benefit programs and other related consulting and administrative
services, any insurance agency, brokerage and related services, including,
without limitation, sale or brokerage of property and casualty products and
services, insurance-related risk management and loss control, analysis of loss
exposures and designs, loss reserves and rate reviews, self-insurance
consulting, reinsurance and excess stop loss (both specific and aggregate)
placement, management of insurance programs, management and oversight of, and
responsibility for, Clients and Active Prospective Clients; provided, however,
that any business related to title insurance is specifically excluded from
Seller Business. “Specified Account Net Commissions and Fees” means all
commissions and fees received and actually collected by Purchaser, specifically
on the lines of insurance in place at Closing for the Specified Accounts, less
reasonable payments made by Purchaser, in each case in the ordinary course of
business and directly related to such Specified Accounts, (i) to third party
service providers, such as, but not limited to vendors and value-added service
providers, and/or to other USI Companies, and (ii) for sponsorships and/or
charitable contributions . “Specified Account Net Commissions and Fees” shall
not include any overrides or profit-sharing; interest on premiums on deposit; or
contingent, bonus, excess, supplemental, non-standard, annually compute,
non-specific volume based, or any other similar commissions on fees. “Specified
Accounts” means the Client Accounts listed on Schedule 21(i). “Tax” means any
Federal, state, local or foreign income, gross receipts, payroll, employment,
excise, premium, franchise, withholding, social security (or similar tax),
unemployment, real property, personal property, sales, use, transfer,
alternative or add-on minimum (including taxes under Code Sec. 59A), profits,
estimated or other tax of any kind whatsoever, including any liability therefore
as a transferee or successor under applicable law or by contract, or as a result
of any Tax sharing or similar agreement, together with any interest, penalty or
addition thereto, whether disputed or not. “Tax Return” means any return,
declaration, report, claim for refund, or information return or statement
relating to Taxes, including any schedule or attachment thereto, and including
any amendment thereof. “USI Companies” or “USI Company” means USI, Inc.
Corporation, a Delaware corporation and the indirect parent company of
Purchaser, its subsidiaries (including the Company), any entity under the
control (as defined in Rule 12b-2 of the regulations promulgated under the
Securities Exchange Act of 1934, as amended, without regard to whether any party
is a “registrant” under such Act) of USI, Inc., and any of their respective
successors or assigns.



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea043.jpg]
-43- [SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea044.jpg]




--------------------------------------------------------------------------------



 
[exhibit101assetpurchasea045.jpg]




--------------------------------------------------------------------------------



 